Exhibit 10.16

File No.                             

INDUSTRIAL SPACE LEASE

(SINGLE TENANT NET)

THIS LEASE, dated October 12, 2006, for reference purposes only, is made by and
between: the Neidig Family Trust U/D/T July 25, 1986 (“Landlord”), and Virage
Logic, a California Corporation (“Tenant”), to be effective and binding upon the
parties as of the date the last of the designated signatories to this Lease
shall have executed this Lease (the “Effective Date of this Lease”).

ARTICLE 1

REFERENCES

1.1 REFERENCES: All references in this Lease (subject to any further
clarifications contained in this Lease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:

 

A. Tenant’s Address for Notices:

  

47100 Bayside Parkway

  

Fremont, California 94538

B. Tenant’s Representative:

  

Ms. Christine Russell

Phone Number:

  

510.360.8000

C. Landlord’s Address for Notices:

  

615 National Avenue,

  

Mountain View, California 94043

D. Landlord’s Representative:

  

William Neidig Email Neidig@riverii.com

Phone Number:

  

650.428.1400

E. Commencement Date:

  

The earlier of January 1, 2007 or the expiration of the existing lease with
Ciena Corporation, Tenant’s current sublessor.

F. Term:

  

One (1) Year

G. Lease Expiration Date:

  

December 31, 2007

H. Tenant’s Punchlist Period:

  

“As Is” Tenant takes the Property in its currently existing condition as Tenant
is currently in occupancy as the subtenant of Ciena Corporation.

I. First Month’s Prepaid Rent:

  

Forty One Thousand Six Hundred Seventy Dollars ($41,670.00)

J. Last Month’s Prepaid Rent:

  

None

K. Tenant’s Security Deposit:

  

Forty One Thousand Six Hundred Seventy Dollars ($41,670.00)

L. Late Charge Amount:

  

Ten (10%) Percent of the late amount

M. Tenant’s Required Liability Coverage:

  

Three Million ($3,000,000.00) Dollars single limit

N. Brokers:

  

Cornish & Carey Commercial

O. Property or Project: That certain real property, situated in the City of
Fremont, County of Alameda, State of California, as presently improved with one
building, which real property is shown on the Site Plan attached hereto as
Exhibit “A” and is commonly known as or otherwise described as follows:

A building identified as Renco 50 located at 47100 Bayside Parkway in Fremont,
California

 

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

P. Buildings: Those certain Buildings located on the Property, which Buildings
are shown outlined in red on Exhibit “B” hereto.

Q. Outside Areas: The “Outside Areas” shall mean all areas within the Property
which are located outside the buildings, such as covered and uncovered walkways,
parking areas, landscaped areas, open areas and enclosed trash disposal areas.

R. Leased Premises: All of the space which is located within the Building,
consisting of approximately 61,454 square feet of gross leaseable area and, for
purposes of this Lease, agreed to contain said number of square feet measuring
to the outside edge of the outside walls and drip lines, including the
electrical room and other common spaces and, for purposes of this Lease, agreed
between Landlord and Tenant to contain said number of square feet.

S. Base Monthly Rent: The term “Base Monthly Rent” shall mean the following
monthly sums:

The initial Base Monthly Rent shall be Forty One Thousand Six Hundred Seventy
Dollars ($41,670.00). This is based on Tenant having approximately one hundred
thirty five (135) employees using the Premises on a regular basis. Tenant shall
report to Landlord the Tenant’s employee headcount on a monthly basis. When
Tenant’s headcount exceeds one hundred seventy (170) employees, then the Base
Monthly Rent shall increase by two hundred fifty dollars ($250.00) for each
additional employee above one hundred seventy (170). For purposes of this
section employees shall include contract workers and any individual retained to
perform a service for Tenant on a regular basis whether such individual is
legally employed by Tenant or by a third party so long as the individual’s
principal responsibility is performing a service for Tenant while located on the
Premises. The Base Monthly Rent shall not decrease below the initial Base
Monthly Rent nor shall the Base Monthly Rent decrease once it has increased.

T. Permitted Use: The term “Permitted Use” shall mean the following:

The design, assembly, repair, sale, and distribution of small electronic parts
and components, general office and support functions, and for no other purpose.

U. Exhibits: The term “Exhibits” shall mean the Exhibits to this Lease which are
described as follows;

Exhibit “A”     Site Plan showing the Property and delineating the Building in
which the Leased Premises are located.

Exhibit “B”     Floor Plan outlining the Leased Premise

Exhibit “D”     Acceptance Agreement

V. Addenda: The term “Addenda” shall mean the Addendum (or Addenda) to this
Lease which is (or are) described as follows:

First Addendum to Lease

ARTICLE 2:

LEASED PREMISES, TERM AND POSSESSION

2.1 DEMISE OF LEASED PREMISES: Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord for Tenant’s own use in the conduct of Tenant’s
business and not for purposes of speculating in real estate, for the Lease Term
and upon the terms and subject to the conditions of this Lease, that certain
interior space described in Article I as the Leased Premises, reserving and
excepting to Landlord the exclusive right to all profits to be derived from any
assignments or sublettings by Tenant during the Lease Term by reason of the
appreciation in the fair market rental value of the Leased Premises. Tenant’s
lease of the Leased Premises, together with the appurtenant right to use the
Outside Areas as described in Article 2.2 below, shall be conditioned upon and
be subject to the continuing compliance by Tenant with (i) all the terms and
conditions of this Lease, (ii) all Laws governing the use of the Leased Premises
and the Property, (iii) all Private Restrictions, easements and other matters
now of public record respecting the use of the Leased Premises and the Property,
and (iv) all reasonable rules and regulations from time to time established by
Landlord.

 

-2-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

2.2 RIGHT TO USE OUTSIDE AREAS: As an appurtenant right to Tenant’s right to the
use and occupancy of the Leased Premises, Tenant shall have the right to use the
Outside Areas in conjunction with its use of the Leased Premises solely for the
purposes for which they were designed and intended and for no other purposes
whatsoever. Tenant’s right to so use the Outside Areas shall be subject to the
limitations on such use as set forth in Article 4 and shall terminate
concurrently with any termination of this Lease.

2.3 LEASE COMMENCEMENT DATE AND LEASE TERM: The term of this Lease shall begin,
and the Lease Commencement Date shall be deemed to have occurred, on the earlier
of the termination of the existing Ciena lease or January 1, 2007. The term of
the Lease shall end on the Lease Expiration Date (as set forth in Article I),
irrespective of whatever date the Lease Commencement Date is determined to be
pursuant to the foregoing sentence. The Lease Term shall be that period of time
commencing on the Lease Commencement Date and ending on the Lease Expiration
Date (the “Lease Term”).

2.4 DELIVERY OF POSSESSION: Tenant is currently in possession of the Premises by
virtue of a sublease with Ciena Corporation. If Landlord is unable to deliver
possession of the Leased Premises in the agreed condition to Tenant within the
described delivery grace period (including any extensions thereof by reason of
Force Majeure or the actions of Tenant), then Tenant’s sole remedy shall be to
cancel and terminate this Lease, and in no event shall Landlord be liable in
damages to Tenant for such delay. Tenant may not cancel this Lease at any time
after the date Landlord notifies Tenant that the Leased Premises have been put
into the agreed condition and are Ready for Occupancy.

2.5 ACCEPTANCE OF POSSESSION: Tenant has accepted possession of the Premises in
its condition as of the commencement of the Ciena lease which was December 6,
1999 (this is pursuant to the Ciena sublease).

 

-3-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

2.6 SURRENDER OF POSSESSION: Immediately prior to the expiration or upon the
sooner termination of this Lease, Tenant shall remove all of Tenant’s signs from
the exterior of the Building and shall remove all of Tenant’s equipment, trade
fixtures, furniture, supplies, wall decorations and other personal property from
the Leased Premises, and shall vacate and surrender the Leased Premises to
Landlord in the same condition existing as of December 6, 1999 which is the date
Ciena Corporation accepted possession of the Premises (Tenant’s current sublease
requires Tenant to return the Premises to the condition existing as of that date
and Tenant acknowledges that this same obligation continues with this Lease),
broom clean. Tenant shall repair all damage to the Leased Premises caused by
Tenant’s removal of Tenant’s property and all damage to the exterior of the
Building caused by Tenant’s removal of Tenant’s signs. Tenant shall patch and
refinish, to Landlord’s reasonable satisfaction, all penetrations made by Tenant
or its employees to the floor, walls or ceiling of the Leased Premises, whether
such penetrations were made with Landlord’s approval or not. Tenant shall clean,
repair or replace all stained or damaged ceiling tiles, wall coverings and clean
or replace as may be required floor coverings to the reasonable satisfaction of
Landlord. Tenant shall replace all burned out light bulbs and damaged light
lenses, and clean and repaint all painted walls. Landlord shall retain a
mechanical contractor at Tenant’s expense to service all heating, ventilating,
and air-conditioning equipment, and Tenant shall pay the cost for the service
and the cost to restore (or replace as required) said equipment to good working
order. Tenant shall pay the cost of restoring or replacing all trees, shrubs,
plants, lawn and ground cover, and repair (or replace as required) all paved
surfaces of the Property, and otherwise satisfy all requirements to repair any
damage or excessive wear to the Leased Premises, Building, Outside Areas, and/or
Property. Tenant shall repair all damage caused by Tenant to the exterior
surface of the Building and the paved surfaces of the outside areas adjoining
the Leased Premises and, where necessary, replace or resurface same.
Additionally, Tenant shall, prior to the expiration or sooner termination of
this Lease, remove any improvements constructed or installed by Tenant (or
Tenant’s predecessor Ciena Corporation) which Landlord requests be so removed by
Tenant and repair all damage caused by such removal. If the Leased Premises are
not surrendered to Landlord in the condition required by this Article at the
expiration or sooner termination of this Lease, Landlord may, at Tenant’s
expense, so remove Tenant’s signs, property and/or improvements not so removed
and make such repairs and replacements not so made or hire, at Tenant’s expense,
independent contractors to perform such work. Tenant shall be liable to Landlord
for all costs incurred by Landlord in returning the Leased Premises to the
required condition, plus interest on all costs incurred from the date paid by
Landlord at the then maximum rate of interest not prohibited by Law until paid,
payable by Tenant to Landlord within ten days after receipt of a statement
therefore from Landlord, and Tenant shall be deemed to have impermissibly held
over until such time as such required work is completed, and Tenant shall pay
Base Monthly Rent and Additional Rent in accordance with the terms of
Section 13.2 (Holding Over) until such work is completed. Tenant shall indemnify
Landlord against loss or liability resulting from delay by Tenant in so
surrendering the Leased Premises, including, without limitation, any claims made
by any succeeding tenant or any losses to Landlord due to lost opportunities to
lease to succeeding tenants.

2.7 EARLY OCCUPANCY: If Tenant enters into possession of the Leased Premises
prior to the Intended Commencement Date (or permits its contractors to enter the
Leased Premise prior to the Intended Commencement Date), unless otherwise agreed
in writing by Landlord, the Lease Commencement Date shall be deemed to have
occurred on such sooner date, and Tenant shall be obligated to perform all its
obligations under this Lease, including the obligation to pay rent, from that
sooner date.

 

-4-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

ARTICLE 3:

RENT, LATE CHARGES AND SECURITY DEPOSITS

3.1 BASE MONTHLY RENT: Commencing on the Lease Commencement Date (as determined
pursuant to Article 2.3 above) and continuing throughout the Lease Term, Tenant
shall pay to Landlord, without prior demand therefore, in advance on the first
day of each calendar month, as base monthly rent, the amount set forth as “Base
Monthly Rent” in Article 1 (the “Base Monthly Rent”).

3.2 ADDITIONAL RENT: Commencing on the Lease Commencement Date (as determined
pursuant to Article 2.3 above) and continuing throughout the Lease Term, in
addition to the Base Monthly Rent, Tenant shall pay to Landlord as additional
rent (the “Additional Rent”) the following amounts:

A. An amount equal to all Property Operating Expenses (as defined in Article 13)
incurred by Landlord. Payment shall be made by whichever of the following
methods (or combination of methods) is (are) from time to time designated by
Landlord:

(1) Landlord may bill to Tenant, on a periodic basis not more frequently than
monthly, the amount of such expenses (or group of expenses) as paid or incurred
by Landlord, and Tenant shall pay to Landlord the amount of such expenses within
ten days after receipt of a written bill therefore from Landlord; and/or

(2) Landlord may deliver to Tenant Landlord’s reasonable estimate of any given
expense (such as Landlord’s Insurance Costs or Real Property Taxes), or group of
expenses, which it anticipates will be paid or incurred for the ensuing calendar
or fiscal year, as Landlord may determine, and Tenant shall pay to Landlord an
amount equal to the estimated amount of such expenses for such year in equal
monthly, installments during such year with the installments of Base Monthly
Rent.

(3) Landlord reserves the right to change from time to time the methods of
billing Tenant for any given expense or group of expenses or the periodic basis
on which such expenses are billed.

B. Landlord’s share of the consideration received by Tenant upon certain
assignments and sublettings as required by Article 7;

C. Any legal fees and costs that Tenant is obligated to pay or reimburse to
Landlord pursuant to Article 13; and

D. Any other charges or reimbursements due Landlord from Tenant pursuant to the
terms of his Lease other than late charges and interest on defaulted rent.

3.3 YEAR-END ADJUSTMENTS: If Landlord shall have elected to bill Tenant for the
Property Operating Expenses (or any group of such expenses) on an estimated
basis in accordance with the provisions of Article 3.2A(2) above, Landlord shall
furnish to Tenant within three months following the end of the applicable
calendar or fiscal year, as the case may be, a statement setting forth (i) the
amount of such expenses paid or incurred during the just ended calendar or
fiscal year, as appropriate, and (ii) the amount that Tenant has paid to
Landlord for credit against such expenses for such period. If Tenant shall have
paid more than its obligation for such expenses for the stated period, Landlord
shall, at its election, either (i) credit the amount of such overpayment toward
the next ensuing payment or payments of Additional Rent that would otherwise be
due or (ii) refund in cash to Tenant the amount of such overpayment. If such
year-end statement shall show that Tenant did not pay its obligation for such
expenses in full, then Tenant shall pay to Landlord the amount of such
underpayment within ten days from Landlord’s billing of same to Tenant. The
provisions of this Article shall survive the expiration or sooner termination of
this Lease.

3.4 LATE CHARGE AND INTEREST ON RENT IN DEFAULT: Tenant acknowledges that the
late payment by Tenant of any monthly installment of Base Monthly Rent or any
Additional Rent will cause Landlord to incur certain costs and expense not
contemplated under this Lease, the exact amounts of which are extremely
difficult or impractical to fix. Such costs and expenses will include, without
limitation, administration and collection

 

-5-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

costs and processing and accounting expenses. Therefore, if any installment of
Base Monthly Rent is not received by Landlord from Tenant within six calendar
days after receipt of written notice that the same becomes due, Tenant shall
immediately pay to Landlord a late charge in an amount equal to the amount set
forth in Article 1 as the “Late Charge Amount”, and if any Additional Rent is
not received by Landlord within six calendar days after receipt of written
notice that same becomes due, Tenant shall immediately pay to Landlord a late
charge in an amount equal to ten percent of the Additional Rent not so paid.
Landlord and Tenant agree that this late charge represents a reasonable estimate
of such costs and expenses and is fair compensation to Landlord for the
anticipated loss Landlord would suffer by reason of Tenant’s failure to make
timely payment. In no event shall this provision for a late charge be deemed to
grant to Tenant a grace period or extension of time within to pay any rental
installment or prevent Landlord from exercising any right or remedy available to
Landlord upon Tenant’s failure to pay each rental installment due under this
Lease when due, including the right to terminate this Lease. If any rent remains
delinquent for a period in excess of six calendar days, then, in addition to
such late charge, Tenant shall pay to Landlord interest on any rent that is not
so paid from said sixth day at the then maximum rate of interest not prohibited
or made usurious by Law until paid.

3.5 PAYMENT OF RENT: All rent shall be paid in lawful money of the United
States, without any abatement, reduction or offset for any reason whatsoever, to
Landlord at such address as Landlord may designate from time to time. Tenant’s
obligation to pay Base Monthly Rent and all Additional Rent shall be
appropriately prorated at the commencement and expiration of the Lease Term. The
failure by Tenant to pay any Additional Rent as required pursuant to this Lease
when due shall be treated the same as a failure by Tenant to pay Base Monthly
Rent when due, and Landlord shall have the same rights and remedies against
Tenant as Landlord would have if Tenant failed to pay the Base Monthly Rent when
due.

3.6 PREPAID RENT: Concurrent with the execution of this Lease, Tenant shall pay
to Landlord the amount set forth in Article I as First Month’s Prepaid Rent” as
prepayment of rent for credit against the first installment(s) of Base Monthly
Rent due hereunder. Additionally, Tenant has paid to Landlord the amount set
forth in Article I as “Last Month’s Prepaid Rent” as prepayment of rent for
credit against the last installment(s) of Base Monthly Rent due hereunder,
subject, however, to the provisions of Article 3.7 below.

3.7 SECURITY DEPOSIT: Concurrent with the execution of this Lease, Tenant shall
deposit with Landlord the amount set forth in Article 1 as the “Security
Deposit” as security for the performance by Tenant of the terms of this Lease to
be performed by Tenant, and not as prepayment of rent. Landlord may apply such
portion or portions of the Security Deposit as are reasonably necessary for the
following purposes: (i) to remedy any default by Tenant in the payment of Base
Monthly Rent or Additional Rent or a late charge or interest on defaulted rent;
(ii) to repair damage to the Leased Premises, the Building or the Outside Areas
caused by Tenant; (iii) to clean and repair the Leased Premises, the Building or
the Outside Areas following their surrender to Landlord if not surrendered in
the condition required pursuant to the provisions of Article 2; and (iv) to
remedy any other default of Tenant to the extent permitted by Law including,
without limitation, paying in full on Tenant’s behalf any sums claimed by
materialmen or contractors of Tenant to be owing to them by Tenant for work done
or improvements made at Tenant’s request to the Leased Premises. In this regard,
Tenant hereby waives any restriction on the uses to which the Security Deposit
may be applied as contained in Section 1950.7(c) of the California Civil Code
and/or any successor statute. In the event the Security Deposit or any portion
thereof is so used, Tenant shall pay to Landlord, promptly upon demand, an
amount in cash sufficient to restore the Security Deposit to the full original
sum. If Tenant fails to promptly restore the Security Deposit and if Tenant
shall have paid to Landlord any sums as “Last Month’s Prepaid Rent”, Landlord
may, in addition to any other remedy Landlord may have under this Lease, reduce
the amount of Tenant’s Last Month’s Prepaid Rent by transferring all or portions
of such Last Month’s Prepaid Rent to Tenant’s Security Deposit until such
Security Deposit is restored to the amount set forth in Article 1. Landlord
shall not be deemed a trustee of the Security Deposit. Landlord may use the
Security Deposit in Landlord’s ordinary business and shall not be required to
segregate it from its general accounts. Tenant shall not be entitled to any
interest on the Security Deposit. If Landlord transfers the Building or the
Property during the Lease Term, Landlord may pay the Security Deposit to any
subsequent owner in conformity with the provisions of Section 1950.7 of the
California Civil Code and/or any successor statute, in which event the
transferring landlord shall be released from all liability for the return of the
Security Deposit. Tenant specifically grants to Landlord (and Tenant hereby
waives the provisions of California Civil Code Section 1950.7 to the contrary) a
period of sixty days following a surrender of the Leased Premises by Tenant to
Landlord within which to return the Security Deposit (less permitted deductions)
to Tenant, it

 

-6-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

being agreed between Landlord and Tenant that sixty days is a reasonable period
of time within which to inspect the Leased Premises, make required repairs,
receive and verify workmen’s billings therefore, and prepare a final accounting
with respect to such deposit. In no event shall the Security Deposit, or any
portion thereof, be considered prepaid rent.

ARTICLE 4:

USE OF LEASED PREMISES AND OUTSIDE AREA

4.1 PERMITTED USE: Tenant shall be entitled to use the Leased Premises solely
for the “Permitted Use” as set forth in Article 1 and for no other purpose
whatsoever. Tenant shall use the Leased Premises for such purpose for the entire
Lease Term. Any discontinuance of such use for a period of thirty consecutive
calendar days shall be, at Landlord’s election, a default by, Tenant under the
terms of this Lease. Tenant shall have the right to use the Outside Areas in
conjunction with its Permitted Use of the Leased Premises solely for the
purposes for which they were designed and intended and for no other purposes
whatsoever.

4.2 GENERAL LIMITATIONS ON USE: Tenant shall not do or permit anything to be
done in or about the Leased Premises, the Building, the Outside Areas or the
Property which does or could (i) jeopardize the structural integrity of the
Building or (ii) cause damage to any part of the Leased Premises, the Building,
the Outside Areas or the Property. Tenant shall not operate any equipment within
the Leased Premises which does or could (i) injure, vibrate or shake the Leased
Premises or the Building, (ii) damage, overload, corrode, or impair the
efficient operation of any electrical, plumbing, sewer, heating, ventilating or
air conditioning systems within or servicing the Leased Premises or the Building
or (iii) damage or impair the efficient operation of the sprinkler system (if
any) within or servicing the Leased Premises or the Building. Tenant shall not
install any equipment or antennas on or make any penetrations of the exterior
walls or roof of the Building. Tenant shall not affix any equipment to or make
any penetrations or cuts in the floor, ceiling or walls of the Leased Premises.
Tenant shall not place any loads upon the floors, walls, ceiling or roof systems
which could endanger the structural integrity of the Building or damage its
floors, foundations or supporting structural components. Tenant shall not place
any explosive, flammable or harmful fluids or other waste materials including
Hazardous Materials in the drainage systems of the Leased Premises, the
Building, the Outside Areas or the Property. Tenant shall not drain or discharge
any fluids in the landscaped areas or across the paved areas of the Property.
Tenant shall not use any of the Outside Areas for the storage of its materials,
supplies, inventory or equipment, and all such materials, supplies, inventory or
equipment shall at all times be stored within the Leased Premises. Tenant shall
not commit nor permit to be committed any waste in or about the Leased Premises,
the Building, the Outside Areas or the Property.

4.3 NOISE AND EMISSIONS: All noise generated by Tenant in its use of the Leased
Premises shall be confined or muffled so that it does not interfere with the
businesses of or annoy the occupants and/or users of adjacent properties. All
dust, fumes, odors and other emissions generated by Tenant’s use of the Leased
Premises shall be sufficiently dissipated in accordance with sound environmental
practices and exhausted from the Leased Premises in such a manner so as not to
interfere with the businesses of or annoy the occupants and/or users of adjacent
properties, or cause any damage to the Leased Premises, the Building, the
Outside Areas or the Property or any component part thereof or the property of
adjacent property owners.

4.4 TRASH DISPOSAL: Tenant shall provide trash bins (or other adequate garbage
disposal facilities) within the trash enclosure areas provided or permitted by
Landlord outside the Leased Premises sufficient for the interim disposal of all
of its trash, garbage and waste. All such trash, garbage and waste temporarily
stored in such areas shall be stored in such a manner so that it is not visible
from outside of such areas, and Tenant shall cause such trash, garbage and waste
to be regularly removed from the Property at Tenant’s sole cost. Tenant shall at
all times keep the Leased Premises, the Building, the Outside Areas and the
Property in a clean, safe and neat condition free and clear of all trash,
garbage, waste and/or boxes, pallets and containers containing same at all
times.

4.5 PARKING: Tenant shall not, at any time, park or permit to be parked any
recreational vehicles, inoperative vehicles or equipment in the Outside Areas or
on any portion of the Property. Tenant agrees to assume responsibility for
compliance by its employees and invitees with the parking provisions contained
herein. If Tenant or its employees park any vehicle within the Property in
violation of these provisions, then Landlord may, in addition to any other
remedies Landlord may have under this Lease, charge Tenant, as Additional Rent,
and Tenant agrees to pay, as Additional Rent, Fifty Dollars per day for each day
or partial day that each such vehicle is so parked within the Property.

 

-7-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

4.6 SIGNS: Other than one business identification sign which is first approved
by Landlord in accordance with this Article, Tenant shall not place or install
on or within any portion of the Leased Premises, the exterior of the Building,
the Outside Areas or the Property any sign, advertisement, banner, placard, or
picture which is visible from the exterior of the Leased Premises. Tenant shall
not place or install on or within any portion of the Leased Premises, the
exterior of the Building, the Outside Areas or the Property any business
identification sign which is visible from the exterior of the Leased Premises
until Landlord shall have first approved in writing the location, size, content,
design, method of attachment and material to be used in the making of such sign.
Any sign, once approved by Landlord, shall be installed only in strict
compliance with Landlord’s approval, at Tenant’s expense, using a person first
approved by Landlord to install same. Landlord may remove any signs (which have
not been first approved in writing by Landlord), advertisements, banners,
placards or pictures so placed by Tenant on or within the Leased Premises, the
exterior of the Building, the Outside Areas or the Property and charge to Tenant
the cost of such removal, together with any costs incurred by Landlord to repair
any damage caused thereby, including any cost incurred to restore the surface
upon which such sign was so affixed to its original condition. Tenant shall
remove all of Tenant’s signs, repair any damage caused thereby, and restore the
surface upon which the sign was afixed to its original condition, all to
Landlord’s reasonable satisfaction, upon the termination of this Lease.

4.7 COMPLIANCE WITH LAWS AND PRIVATE RESTRICTIONS: Tenant shall abide by and
shall promptly observe and comply with, at its sole cost and expense, all Laws
and Private Restrictions respecting the use and occupancy of the Leased
Premises, the Building, the Outside Areas or the Property including, without
limitation, all Laws governing the use and/or disposal of hazardous materials,
and shall defend with competent counsel, indemnify and hold Landlord harmless
from any claims, damages or liability resulting from Tenant’s failure to do so.
The indemnity provision of this Article shall survive the expiration or sooner
termination of this Lease, with respect to any activities of Tenant occurring on
or about the Property while Tenant was in possession of the Leased Premises.

4.8 COMPLIANCE WITH INSURANCE REQUIREMENTS: With respect to any insurance
policies required or permitted to be carried by Landlord in accordance with the
provisions of this Lease, Tenant shall not conduct (or permit any other person
to conduct) any activities nor keep, store or use (or allow any other person to
keep, store or use) any item or tiling within the Leased Premises, the Building,
the Outside Areas or the Property which (i) is prohibited under the terms of any
of such policies, (ii) could result in the termination of the coverage afforded
under any of such policies, (iii) could give to the insurance carrier the right
to cancel any of such policies, or (iv) could cause an increase in the rates
(over standard rates) charged for the coverage afforded under any of such
policies. Tenant shall comply with all requirements of any insurance company,
insurance underwriter, or Board of Fire Underwriters which are necessary to
maintain, at standard rates, the insurance coverages carried by either Landlord
or Tenant pursuant to this Lease.

4.9 LANDLORD’S RIGHT TO ENTER: Landlord and its agents shall have the right to
enter the Leased Premises during normal business hours after giving Tenant
reasonable notice and subject to Tenant’s reasonable security measures for the
purpose of (i) inspecting the same; (ii) showing the Leased Premises to
prospective purchasers, mortgagees or tenants; (iii) making necessary
alterations, additions or repairs; (iv) performing any of Tenant’s obligations
when Tenant has failed to do so. Landlord shall have the right to enter the
Leased Premises during normal business hours (or as otherwise agreed), subject
to Tenant’s reasonable security measures, for purposes of supplying any
maintenance or services agreed to be supplied by Landlord. Landlord shall have
the right to enter the Outside Areas during normal business hours for purposes
of (i) inspecting the exterior of the Building and the Outside Areas,
(ii) posting notices of non-responsibility, or “For Lease” of “For Sale” signs,
and (iii) supplying any services to be provided by Landlord. Any entry into the
Leased Premises or the Outside Areas obtained by Landlord in accordance with
this Article shall not under any circumstances be construed or deemed to be a
forcible or unlawful entry into, or a detainer of, the Leased Premises, or an
eviction, actual or constructive of Tenant from the Leased Premises or any
portion thereof.

4.10 USE OF OUTSIDE AREAS: Tenant, in its use of the Outside Areas, shall at all
times keep the Outside Areas in a safe condition free and clear of all
materials, equipment, debris, trash (except within existing enclosed trash
areas), inoperable vehicles, and other items which are not specifically
permitted by Landlord to be

 

-8-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

stored or located thereon by Tenant. If, in the opinion of Landlord,
unauthorized persons are using any of the Outside Areas by reason of, or under
claim of, the express or implied authority or consent of Tenant, then Tenant,
upon demand of Landlord, shall restrain, to the fullest extent then allowed by
Law, such unauthorized use, and shall initiate such appropriate proceedings as
may be required to so restrain such use.

4.11 RULES AND REGULATIONS: Landlord shall have the right from time to time to
establish reasonable rules and regulations and/or amendments or additions
thereto resulting the use of the Leased Premises and the Outside Areas for the
care and orderly management of the Property. Upon delivery to Tenant of a copy
of such rules and regulations or any amendments or additions thereto, Tenant
shall comply with such rules and regulations. A violation by Tenant of any of
such rules and regulations shall constitute a default by Tenant under this
Lease. If there is a conflict between the rules and regulations and any of the
provisions of this Lease, the provisions of this Lease shall prevail. Landlord
shall not be responsible or liable to Tenant for the violation of such rules and
regulations by any other tenant of the Property.

4.12 ENVIRONMENTAL PROTECTION: Landlord may voluntarily cooperate in a
reasonable manner with the efforts of all governmental agencies in reducing
actual or potential environmental damage. Tenant shall not be entitled to
terminate this Lease or to any reduction in or abatement of rent by reason of
such compliance or cooperation. Tenant agrees at all times to cooperate fully
with Landlord and to abide by all rules and regulations and requirements which
Landlord may reasonably prescribe in order to comply with the requirements and
recommendations of governmental agencies regulating, or otherwise involved in,
the protection of the environment.

4.13 OUTSIDE AREAS: No materials, pallets, supplies, tanks or containers whether
above or below ground level, equipment, finished products or semifinished
products, raw materials, inoperable vehicles or articles of any nature shall be
stored upon or permitted to remain outside of the Leased Premises except in
fully fenced and screened areas outside the Building which have been designed
for such purpose and have been approved in writing by Landlord for such use by
Tenant.

4.14 HAZARDOUS MATERIALS: Landlord and Tenant agree as follows with respect to
the existence or use of Hazardous Materials on the Property:

A. Any handling, transportation, storage, treatment, disposal or use of
Hazardous Materials by Tenant, Tenant’s Agents, or any other party after the
Effective Date of this Lease in or about the Property shall strictly comply with
all applicable Hazardous Materials Laws. Tenant shall indemnify, defend upon
demand with counsel reasonably acceptable to Landlord, and hold harmless
Landlord from and against any and all liabilities, losses, claims, damages, lost
profits, consequential damages, interest, penalties, fines, court costs,
remediation costs, investigation costs, and other expenses which result from or
arise in any manner whatsoever out of the use, storage, treatment,
transportation, release, or disposal of Hazardous Materials on or about the
Property by Tenant, Tenant’s Agents, Permits, or Invites after the Effective
Date.

B. If the presence of Hazardous Materials on the Property caused or permitted by
Tenant, Tenant’s Agents, Permits, or Invites after the Effective Date of this
Lease results in contamination or deterioration of water or soil or any other
part of the Property, then Tenant shall promptly take any and all action
necessary to investigate and remedial such contamination. Tenant shall further
be solely responsible for, and shall defend, indemnify and hold Landlord and its
agents harmless from and against, all claims, costs and liabilities, including
attorney’s fees and costs, arising out of or in connection with any
investigation and remediation (including investigative analysis, removal,
cleanup, and/or restoration work) required hereunder to return the Leased
Premises, Building, Common Areas, Outside Areas, and/or Property and any other
property of whatever nature to their condition existing prior to the appearance
of such Hazardous Materials.

C. Landlord and Tenant shall each give written notice to the other as soon as
reasonably practicable of (i) any communication received from any governmental
authority concerning Hazardous Materials which relates to the Property, and
(ii) any contamination of the Property by Hazardous Materials which constitutes
a violation of any Hazardous Materials Law. Tenant acknowledges that Landlord,
as the owner of the Property, at Landlord’s election, shall have the sole right
at Tenant’s expense to negotiate, defend, approve, and/or appeal any action
taken or order issued with regard to Hazardous Materials by any applicable
governmental authority. Tenant may use small quantities of household chemicals
such as adhesives, lubricants, and cleaning fluids in order to conduct its
business at the Premises and such other Hazardous Materials as are necessary to
the operation of Tenant’s business of which Landlord receives notice prior to
such Hazardous Materials being brought onto the Property (or any portion
thereof)

 

-9-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

and which Landlord consents in writing may be brought onto the Property. In
granting Landlord’s consent, Landlord may specify the location and manner or
use, storage, or handling of any Hazardous Material. Landlord’s consent shall in
no way relieve Tenant from any of its obligations as contained herein. Tenant
shall notify Landlord in writing at least ten (10) days prior to the first
appearance of any Hazardous Material on the Leased Premises, Building, Common
Areas, Outside Areas, and/or Property. Tenant shall provide Landlord with a list
of all Hazardous Materials and the quantities of each Hazardous Material to be
stored on any portion of the Property, and upon Landlord’s request Tenant shall
provide Landlord with copies of any and all Hazardous Materials Management
Plans, Material Safety Data Sheets, Hazardous Waste Manifests, and other
documentation maintained or received by Tenant pertaining to the Hazardous
Materials used, stored, or transported or to be used, stored, or transported on
any portion of the Property. At any time during the Lease Term, Tenant shall,
within five days after written request therefor received from Landlord, disclose
in writing all Hazardous Materials that are being used by Tenant on the Property
(or have been used on the Property), the nature of such use, and the manner of
storage and disposal.

D. Landlord may cause testing wells to be installed on the Property, and may
cause the ground water to be tested to detect the presence of Hazardous Material
by the use of such tests as are then customarily used for such purposes. If
Tenant so requests, Landlord shall supply Tenant with copies of such test
results. The cost of such tests and of the installation, maintenance, repair and
replacement of such wells shall be paid by Tenant if such tests disclose the
existence of facts which give rise to liability of Tenant pursuant to its
indemnity given in A and or B above. Landlord may retain consultants to inspect
the Property, conduct periodic environmental audits, and review any information
provided by Tenant. Tenant shall pay the reasonable cost of fees charged by
Landlord and/or Landlord’s consultants as a Property Maintenance Cost.

E. Upon the expiration or earlier termination of the Lease, Tenant, at its sole
cost, shall remove all Hazardous Materials from the Property and shall provide a
certificate to Landlord from a registered consultant satisfactory to Landlord
certifying that Tenant has caused no contamination of building (s), soil or
groundwater in or about the Leased Premises, Building, Common Areas, Outside
Areas, or Property. If Tenant fails to so surrender the Property, Tenant shall
indemnify and hold Landlord harmless from all damages resulting from Tenant’s
failure to surrender the Property as required by this Subsection, including,
without limitation, any claims or damages in connection with the condition of
the Property including, without limitation, damages occasioned by the inability
to release the Property (or any portion thereof) or a reduction in the fair
market and/or rental value of the Property, Building, Common Areas, Outside
Areas, and/or Property by reason of the existence of any Hazardous Materials in
or around the Leased Premises, Building, Common Areas, Outside Areas, and/or
Property. If any action is required to be taken by a governmental authority to
test, monitor, and/or clean up Hazardous Materials from the Leased Premises,
Building, Common Areas, Outside Areas, and/or Property and such action is not
completed prior to the expiration or earlier termination of the Lease, Tenant
shall be deemed to have impermissibly held over until such time as such required
action is completed, and Tenant shall pay Base Monthly Rent and Additional Rent
in accordance with the terms of Section 13.2 (Holding Over). In addition,
Landlord shall be entitled to all damages directly or indirectly incurred in
connection with such holding over, including without limitation, damages
occasioned by the inability to release the Property or a reduction of the fair
market and/or rental value of the Leased Premises, Building, Common Areas,
Outside Areas, and/or Property.

F. As used herein, the term “Hazardous Materials(s)” means any hazardous or
toxic substance, material or waste, which is or becomes regulated by any
federal, state, regional or local governmental authority because it is in any
way hazardous, toxic, carcinogenic, mutagenic or otherwise adversely affects any
part of the environment or creates risks of any such hazards or effects,
including, but not limited to, petroleum; asbestos, and polychlorinated bipheyls
and any material, substance, or waste (a) defined as a “hazardous waste,”
“extremely hazardous waste” or “restricted hazardous waste” under Sections
25115, 25117 or 25122.7, or listed pursuant to Section 25140 of the California
Health and Safety Code, Division 20, Chapter 6.5 (Hazardous Waste Control Law);
(b) defined as a “hazardous substance” under Section 25316 of the California
Health and Safety Code, Division 20, Chapter 6.8 (Carpenter-Presley Tanner
Hazardous Substance Account Act); (c) defined as a “hazardous material,”
“hazardous substance” or “hazardous waste” under Section 25501 of the California
Health and Safety Code, Division 20, Chapter 6.95 (Hazardous Materials Release
Response Plans and Inventory); (d) defined as a “hazardous substance” under
Section 25281 of the California Health and Safety Code, Division 20, Chapter 6.7
(Underground Storage of Hazardous Substances); (e) defined as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 United States Code
Sections 1251 et seq. (33 U.S.C. 1321) or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. 1317); (f) defined as a “hazardous waste” pursuant to
Section 1004 of the Resource Conservation and Recovery Act, 42 United States
Code Sections 6901 et seq. (42 U.S.C. 6903); or (g) defined as a “hazardous sub
stance” pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation, and Liability Act,

 

-10-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

42 United States Code Section 9601 et seq. (42 U.S.C. 9601) or (h) defined as a
“hazardous substance” pursuant to Section 311 of the Federal Water Pollution
Control Act, 33 U.S.C. 1251 et seq or (i) listed pursuant to Section 307 of the
Federal Water Pollution Control Act (33 U.S.C. 1317 ) or (j) regulated under the
Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or (k) defined as a
“hazardous material “under Section 66680 or 66084 of Title 22 of the California
Code of Regulations (Administrative Code) (l) listed in the United States
Department of Transportation Hazardous Materials Table (49 C. F.R. 172.101) or
(m) listed by the Environmental Protection Agency as “hazardous substances” (40
C.F.R. Part 302 ) and amendments thereto . The term “Hazardous Material Laws”
shall mean (i) all of the foregoing laws as amended from time to time and
(ii) any other federal, state, or local law, ordinance, regulation, or order
regulating Hazardous Materials.

G. Tenant’s failure to comply with any of the requirements of this Section
regarding the storage, use, disposal, or transportation of Hazardous Materials,
or the appearance of any Hazardous Materials on the Leased Premises, Building,
Common Area, Outside Area, and/or the Property without Landlord’s consent shall
be an Event of Default as defined in this Lease. The obligations of Landlord and
Tenant under this Section shall survive the expiration or earlier termination of
the Lease Term. The rights and obligations of Landlord and Tenant within respect
to issues relating to Hazardous Materials are exclusively established by this
section. In the event of any inconsistency between any other part of this Lease
and this Section, the terms of this Section shall control.

ARTICLE 5

REPAIRS, MAINTENANCE, SERVICES AND UTILITIES

5.1 REPAIR AND MAINTENANCE: Except in the case of damage to or destruction of
the Leased Premises, the Building, the Outside Areas or the Property caused by
an Act of God or other peril, in which case the provisions of Article 10 shall
control, the parties shall have the following obligations and responsibilities
with respect to the repair and maintenance of the Leased Premises, the Building
and the Outside Areas.

A. Tenant’s Obligation: Tenant shall, at all times during the Lease Term and at
its sole cost and expense, regularly clean and continuously keep and maintain in
good order, condition and repair the Leased Premises and every part thereof
including, without limiting the generality of the foregoing, (i) all interior
walls, floors and ceilings, (ii) all windows, doors and skylights, (iii) all
electrical wiring, conduits, connectors and fixtures, (iv) all plumbing, pipes,
sinks, toilets, faucets and drains, (v) all lighting fixtures, bulbs and lamps,
(vi) all heating, ventilating and air conditioning equipment, and (vii) all
entranceways to the Leased Premises. Tenant, if requested to do so by Landlord
shall hire, at Tenant’s sole cost and expense, a licensed heating, ventilating
and air conditioning contractor to regularly and periodically (not less
frequently than every three months) inspect and perform required maintenance on
the heating, ventilating and air conditioning equipment and systems serving the
Leased Premises, or alternatively, Landlord may, at its election, contract in
its own name for such regular and periodic inspections of and maintenance on
such heating, ventilating and air conditioning equipment and systems and charge
to Tenant, as Additional Rent, the cost thereof. Tenant shall, at all times
during the Lease Term, keep in a clean and safe condition the Outside Areas.
Tenant shall regularly and periodically sweep and clean the driveways and
parking areas. Tenant shall, at its sole cost and expense, repair all damage to
the Leased Premises, the Building, the Outside Areas or the Property caused by
the activities of Tenant, its employees, invitees or contractors promptly
following written notice from Landlord to so repair such damage. If Tenant shall
fail to perform the required maintenance or fail to make repairs required of it
pursuant to this Article within a reasonable period of time following notice
from Landlord to do so, then Landlord may, at its election and without waiving
any other remedy it may otherwise have under this Lease or at Law, perform such
maintenance or make such repairs and charge to Tenant, as Additional Rent, the
costs so incurred by, Landlord for same. All glass within or a part of the
Leased Premises, both interior and exterior, is at the sole risk of Tenant and
any broken glass shall promptly be replaced by Tenant at Tenant’s expense with
glass of the same kind, size and quality.

B. Landlord’s Obligation: Landlord shall, at all times during the Lease Term,
maintain in good condition and repair: (i) the exterior and structural parts of
the Building (including the foundation, subflooring, load-bearing and exterior
walls, and roof); and (ii) the landscaped areas located outside the Building.
The provisions of this Subarticle B shall in no way limit the right of Landlord
to charge to Tenant, as Additional Rent pursuant to Article 3 (to the extent
permitted pursuant to Article 3), the costs incurred by Landlord in performing
such maintenance and/or making such repairs.

 

-11-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

5.2 UTILITIES: Tenant shall arrange, at its sole cost and expense and in its own
name, for the supply of gas and electricity to the Leased Premises. In the event
that such services are not separately metered, Tenant shall, at its sole
expense, cause such meters to be installed. Landlord shall maintain the water
meter(s) in its own name; provided, however, that if at any time during the
Lease Term Landlord shall require Tenant to put the water service in Tenant’s
name, Tenant shall do so at Tenant’s sole cost. Tenant shall be responsible for
determining if the local supplier of water, gas and electricity can supply the
needs of Tenant and whether or not the existing water, gas and electrical
distribution systems within the Building and the Leased Premises are adequate
for Tenant’s needs. Tenant shall be responsible for determining if the existing
sanitary and storm sewer systems now servicing the Leased Premises and the
Property are adequate for Tenant’s needs. Tenant shall pay all charges for
water, gas, electricity, and storm and sanitary sewer services as so supplied to
the Leased Premises, irrespective of whether or not the services are maintained
in Landlord’s or Tenant’s name.

5.3 SECURITY: Tenant acknowledges that Landlord has not undertaken any duty
whatsoever to provide security for the Leased Premises, the Building, the
Outside Areas or the Property and, accordingly, Landlord is not responsible for
the security of same or the protection of Tenant’s property or Tenant’s
employees, invitees or contractors. To the extent Tenant determines that such
security or protection services are advisable or necessary, Tenant shall arrange
for and pay the costs of providing same.

5.4 ENERGY AND RESOURCE CONSUMPTION: Landlord may voluntarily cooperate in a
reasonable manner with the efforts of governmental agencies and/or utility
suppliers in reducing energy or other resource consumption within the Property.
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such compliance or cooperation. Tenant agrees at
all times to cooperate fully with Landlord and to abide by all reasonable rules
established by Landlord (i) in order to maximize the efficient operation of the
electrical, heating, ventilating and air conditioning systems and all other
energy or other resource consumption systems within the Property and/or (ii) in
order to comply with the requirements and recommendations of utility suppliers
and governmental agencies regulating the consumption of energy and/or other
resources.

5.5 LIMITATION OF LANDLORD’S LIABILITY: Landlord shall not be liable to Tenant
for injury to Tenant, its employees, agents, invitees or contractors, damage to
Tenant’s property or loss of Tenant’s business or profits, nor shall Tenant be
entitled to terminate this Lease or to any reduction in or abatement of rent by
reason of (i) Landlord’s failure to provide security services or systems within
the Property for the protection of the Leased Premises, the Building or the
Outside Areas, or the protection of Tenant’s property or Tenant’s employees,
invitees, agents or contractors, or (ii) Landlord’s failure to perform any
maintenance or repairs to the Leased Premises, the Building, the Outside Areas
or the Property until Tenant shall have first notified Landlord, in writing, of
the need for such maintenance or repairs, and then only after Landlord shall
have had a reasonable period of time following its receipt of such notice within
which to perform such maintenance or repairs, or (iii) any failure,
interruption, rationing or other curtailment in the supply of water, electric
current, gas or other utility service to the Leased Premises, the Building, the
Outside Areas or the Property from whatever cause (other than Landlord’s sole
active negligence or willful misconduct), or (iv) the unauthorized intrusion or
entry into the Leased Premises by third parties (other than Landlord).

ARTICLE 6:

ALTERATIONS AND IMPROVEMENTS

6.1 BY TENANT: Tenant shall not make any alterations to or modifications of the
Leased Premises or construct any improvements to or within the Leased Premises
without Landlord’s prior written approval, and then not until Landlord shall
have first approved, in writing, the plans and specifications therefore, which
approval shall not be unreasonably withheld. All such modifications, alterations
or improvements, once so approved, shall be made, constructed or installed by
Tenant at Tenant’s expense, using a licensed contractor first approved by
Landlord, in substantial compliance with the Landlord-approved plans and
specifications therefore. All work undertaken by Tenant shall be done in
accordance with all Laws and in a good and workmanlike manner using new
materials of good quality that match or complement the original improvements
existing as of the Lease Commencement Date. Tenant shall not commence the making
of any such modifications or alterations or the construction of any such
improvements until (i) all required governmental approvals and permits shall
have been obtained, (ii) all requirements regarding insurance imposed by this
Lease have been satisfied, (iii) Tenant shall have given Landlord

 

-12-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

at least five business days prior written notice of its intention to commence
such work so that Landlord may post and file notices of non-responsibility, and
(iv) if requested by Landlord, Tenant shall have obtained contingent liability
and broad form builder’s risk insurance in an amount satisfactory to Landlord to
cover any perils relating to the proposed work not covered by insurance carried
by Tenant pursuant to Article 9. In no event shall Tenant make any
modifications, alterations or improvements to the Common Areas or any areas
outside of the Leased Premises. As used in this Article, the term
“modifications, alterations and/or improvements” shall include, without
limitation, the installation of additional electrical outlets, overhead lighting
fixtures, drains, sinks, partitions, doorways, or the like. As a part of
granting Landlord’s approval for Tenant to make alterations or modifications
Landlord may require Tenant to increase the amount of it’s Security Deposit to
cover the cost of removing Tenant’s alterations or modifications and to restore
the condition of the Premises to it’s prior condition. Tenant shall pay
Landlord’s reasonable costs to inspect the construction of Tenant’s alterations
or modifications and to have Landlord’s architect revise Landlord’s drawings to
show the work performed by Tenant.

6.2 OWNERSHIP OF IMPROVEMENTS: All modifications, alterations or improvements
made or added to the Leased Premises by Tenant (other than Tenant’s inventory,
equipment, movable furniture, wall decorations and trade fixtures) shall be
deemed real property and a part of the Leased Premises, but shall remain the
property of Tenant during the Lease Term. Any such modifications, alterations or
improvements, once completed, shall not be altered or removed from the Leased
Premises during the Lease Term without Landlord’s written approval first
obtained in accordance with the provisions of Article 6.1 above. At the
expiration or sooner termination of this Lease, all such modifications,
alterations and improvements (other than Tenant’s inventory, equipment, movable
furniture, wall decorations and trade fixtures) shall automatically become the
property of Landlord and shall be surrendered to Landlord as a part of the
Leased Premises as required pursuant to Article 2, unless Landlord shall require
Tenant to remove any of such modifications, alterations or improvements in
accordance with the provisions of Article 2, in which case Tenant shall so
remove same. Landlord shall have no obligation to reimburse to Tenant all or any
portion of the cost or value of any such modifications, alterations or
improvements so surrendered to Landlord. All modifications, alterations or
improvements which are installed or constructed on or attached to the Leased
Premises by Landlord at Landlord’s expense shall be deemed real property and a
part of the Leased Premises and shall be the property of Landlord. All lighting,
plumbing, electrical, heating, ventilating and air conditioning fixtures,
partitioning, window coverings, wall coverings and floor coverings installed by
Tenant shall be deemed improvements to the Leased Premises and not trade
fixtures of Tenant.

6.3 ALTERATIONS: Tenant shall, at its sole cost make all modifications,
alterations and improvements to the Leased Premises that are required by any Law
because of (i) Tenant’s use or occupancy of the Leased Premises, the Building,
the Outside Areas, or the Property, (ii) Tenant’s application for any permit or
governmental approval, or (iii) Tenant’s making of any modifications,
alterations or improvements to or within the Leased Premises. If Landlord shall,
at any time during the Lease Term, (i) be required by any governmental authority
to make any modifications, alterations or improvements to the Building or the
Project, (ii) modify the existing (or construct additional) capital improvements
or provide building service equipment for the purpose of reducing the
consumption of utility services or project maintenance costs for the property,
the cost incurred by Landlord in making such modifications, alterations or
improvements, including an eighteen percent per annum cost of money factor,
shall be amortized by Landlord over the useful life of such modifications,
alterations or improvements, as determined in accordance with generally accepted
accounting standards, and the monthly amortized cost of such modifications,
alterations and improvements as so amortized shall be considered a Property
Maintenance Cost.

6.4 LIENS: Tenant shall keep the Property and every part thereof free from any
liens and shall pay when due all bills arising out of any work performed,
materials furnished, or obligations incurred by Tenant, its agents, employees or
contractors relating to the Property. If any such claim of lien is recorded
against Tenant’s interest in this Lease, the Property or any part thereof,
Tenant shall bond against, discharge or otherwise cause such lien to be entirely
released within ten days after the same has been so recorded. Tenant’s failure
to do so shall be conclusively deemed a material default under the terms of this
Lease.

 

-13-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

ARTICLE 7

ASSIGNMENT AND SUBLETTING BY TENANT

7.1 BY TENANT: Tenant shall not sublet the Leased Premises (or any portion
thereof) or assign or encumber its interest in this Lease, whether voluntarily
or by operation of Law, without Landlord’s prior written consent first obtained
in accordance with the provisions of this Article 7. Any attempted subletting,
assignment or encumbrance without Landlord’s prior written consent, at
Landlord’s election, shall constitute a default by Tenant under the terms of
this Lease. The acceptance of rent by Landlord from any person or entity other
than Tenant, or the acceptance of rent by Landlord from Tenant with knowledge of
a violation of the provisions of this Article, shall not be deemed to be a
waiver by Landlord of any provision of this Article or this Lease or to be a
consent to any subletting by Tenant or any assignment or encumbrance of Tenant’s
interest in this Lease.

7.2 MERGER OR REORGANIZATION: If Tenant is a corporation, any dissolution,
merger, consolidation or other reorganization of Tenant, or the sale or other
transfer in the aggregate over the Lease Term of a controlling percentage of the
capital stock of Tenant, shall be deemed a voluntary assignment of Tenant’s
interest in this Lease. The phrase “controlling percentage” means the ownership
of and the right to vote stock possessing more than fifty percent of the total
combined voting power of all classes of Tenant’s capital stock issued,
outstanding and entitled to vote for the election of directors. If Tenant is a
partnership, a withdrawal or change, whether voluntary, involuntary or by
operation of Law, of any general partner, or the dissolution of the partnership,
shall be deemed a voluntary assignment of Tenant’s interest in this Lease.

7.3 LANDLORD’S ELECTION: If Tenant or Tenant’s successors shall desire to assign
its interest under this Lease or to sublet the Leased Premises, Tenant and
Tenant’s successors must first notify Landlord, in writing, of its intent to so
assign or sublet, at least thirty days in advance of the date it intends to so
assign its interest in this Lease or sublet the Leased Premises but not sooner
than sixty days in advance of such date, specifying in detail the terms of such
proposed assignment or subletting, including the name of the proposed assignee
or sublessee, the proposed assignee’s or Sublessee’s intended use of the Leased
Premises, a current financial statement of such proposed assignee or sublessee
and the form of documents to be used in effectuating such assignment or
subletting. Landlord shall have a period of fifteen days following receipt of
such notice and receipt of all information requested by Landlord regarding the
proposed assignee or sublessee within which to do one of the following:
(a) terminate this Lease or, in the case of a sublease of less than all of the
Leased Premises, terminate this Lease as to that part of the Leased Premises
proposed to be so sublet Landlord may only terminate this Lease if Tenant
subleases 80% or more of the space for substantially the remaining Term, either
(i) on the condition that the proposed Transferee immediately enter into a
direct lease of the Leased Premises with Landlord (or, in the case of a partial
sublease, a lease for the portion proposed to be so sublet) on the same terms
and conditions contained in Tenant’s (or Tenant’s successors’) notice, or
(ii) so that Landlord is thereafter free to lease the Leased Premises (or, in
the case of a partial sublease, the portion proposed to be so sublet) to
whomever it pleases on whatever terms are acceptable to Landlord. In the event
Landlord elects to so terminate this Lease, then (i) if such termination is
conditioned upon the execution of a lease between Landlord and the proposed
Transferee, Tenant’s and Tenant’s successors’ obligations under this Lease shall
not be terminated until such Transferee executes a new lease with Landlord,
enters into possession, and commences the payment of rent, and (ii) if Landlord
elects simply to terminate this Lease (or, in the case of a partial sublease,
terminate this Lease as to the portion to be so sublet), the Lease shall so
terminate in its entirety (or as to the space to be so sublet) fifteen (15) days
after Landlord has notified Tenant and Tenant’s successors in writing of such
election. In the case of a partial termination of the Lease, the Base Monthly
Rent and Tenant’s or Tenant’s successors’ proportionate share shall be reduced
to an amount which bears the same relationship to the original amount thereof as
the area of that part of the Leased Premises which remains subject to the Lease
bears to the original area of the Leased Premises. Landlord and Tenant or
Tenant’s successors shall execute a cancellation agreement with respect to the
Lease to effect such termination or partial termination, or (b) if Landlord
shall not have elected to cancel and terminate this Lease, to either (i) consent
to such requested assignment or subletting subject to Tenant’s and Tenant’s
successors’ compliance with the conditions set forth in Article 7.4 below or
(ii) refuse to so consent to such requested assignment or subletting, provided
that such consent shall not be unreasonably refused. It shall not be
unreasonable for Landlord to withhold its consent to any proposed assignment or
subletting if (i) the proposed assignee’s or subtenant’s anticipated use of the
Premises involves the storage, use or disposal of a Hazardous Material; (ii) if
the proposed assignee or subtenant has been required by any prior landlord,
lender or governmental authority to clean up Hazardous Materials unlawfully
discharged by the proposed assignee or subtenant; or (iii) if the proposed
assignee or subtenant is subject to investigation or enforcement order or
proceeding by any governmental authority in connection with the use, disposal or
storage of a Hazardous Material. Tenant and Tenant’s successors covenant and
agree to supply to Landlord, upon request, with all necessary or relevant

 

-14-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

information which Landlord may reasonably request respecting such proposed
assignment or subletting and/or the proposed assignee or sublessee. Landlord’s
review period shall not commence until Landlord has received all information
requested by Landlord.

7.4 CONDITIONS TO LANDLORD’S CONSENT: If Landlord elects to consent, or shall
have been ordered to so consent by a court of competent jurisdiction, to such
requested assignment, subletting or encumbrance, such consent shall be expressly
conditioned upon the occurrence of each of the conditions below set forth, and
any purported assignment, subletting or encumbrance made or ordered prior to the
full and complete satisfaction of each of the following conditions shall be void
and, at the election of Landlord, which election may be exercised at any time
following such a purported assignment, subletting or encumbrance shall
constitute a material default by Tenant under this Lease giving Landlord the
absolute right to terminate this Lease. The conditions are as follows:

A. Landlord having approved in form and substance the assignment or sublease
agreement (or the encumbrance agreement), which approval shall not be
unreasonably withheld by Landlord if the requirements of this Article 7 are
otherwise complied with.

B. Each such sublessee or assignee having agreed, in writing satisfactory to
Landlord and its counsel and for the benefit of Landlord, to assume, to be bound
by, and to perform the obligations of this Lease to be performed by Tenant (or,
in the case of an encumbrance, each such encumbrancer having similarly agreed to
assume, be bound by and to perform Tenant’s obligations upon a foreclosure or
transfer in lieu thereof).

C. Tenant having fully and completely performed all of its obligations under the
terms of this Lease through and including the date of the requested consent, as
well as through and including the date such assignment or subletting is to
become effective.

D. Tenant having reimbursed to Landlord all reasonable costs and attorneys fees
incurred by Landlord in conjunction with the processing and documentation of any
such requested subletting, assignment or encumbrance.

E. Tenant having delivered to Landlord a complete and fully-executed duplicate
original of such sublease agreement, assignment agreement or encumbrance (as
applicable) and all related agreements.

F. Tenant having paid, or having agreed in writing to pay as to future payments,
to Landlord one hundred percent of all assignment consideration or excess
rentals to be paid to Tenant or to any other on Tenant’s be half or for Tenant’s
benefit for such assignment or subletting as follows:

(1) If Tenant assigns its interest under the Lease and if all or a portion of
the consideration for such assignment is to be paid by the assignee at the time
of the assignment, that Tenant shall have paid to Landlord and Landlord shall
have received an amount equal to one hundred percent of the assignment
consideration so paid or to be paid whichever is the greater) at the time of the
assignment by the assignee; or

(2) If Tenant assigns its interest under this Lease and if Tenant is to receive
all or a portion of the consideration for such assignment in future
installments, that Tenant and Tenant’s assignee shall have entered into a
written agreement with and for the benefit of Landlord satisfactory to Landlord
and its counsel whereby Tenant and Tenant’s assignee jointly agree to pay to
Landlord an amount equal to one hundred percent of all such future assignment
consideration installments to be paid by such assignee as and when such
assignment consideration is so paid.

(3) If Tenant subleases the Leased Premises, that Tenant and Tenant’s sublessee
shall have entered into a written agreement with and for the benefit of Landlord
satisfactory to Landlord and its counsel whereby Tenant and Tenant’s sublessee
jointly agree to pay to Landlord one hundred percent of all excess rentals to be
paid by such sublessee as and when such excess rentals are so paid.

7.5 ASSIGNMENT CONSIDERATION AND EXCESS RENTALS DEFINED: For purposes of this
article, the term “Assignment Consideration” shall mean all consideration to be
paid by the Assignee as consideration for such assignment, and the term “Excess
Rentals” shall mean all consideration to be paid by the Sublessee in excess of
the rent to be paid by said Sublessee/Sublessor for the premises subleased for
the same period. It is specifically intended and agreed that this provision is
intended to be a one hundred percent profit sharing clause, such that neither
Tenant nor any successor to Tenant shall make any profit whatsoever as a result
of any transfer of an interest in the Lease or the Leased Premises or any other
property, as more particularly described herein. Assignment Considerations
and/or “Excess Rentals” shall include all payments made or to be made by any
Assignee or Sublessee relating in any way to any transfer of an interest in the
Lease or the Leased Premises including, but not limited to, any payment made
with respect to property which would or shall become Landlord’s property upon
the expiration or earlier termination of the lease, whether such property was
installed or paid for by Landlord or by Tenant or Tenant’s successors. In the
event Tenant or Tenant’s successors sublease a portion of the Leased Premises,

 

-15-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

“Excess Rentals” shall be calculated by subtracting the rent payable by the
Sublessor for the portion of the Leased Premises so sublet from all
consideration to be paid by such Sublessee. Rent payable by the Sublessor for
the portion of the Leased Premises so sublet shall be calculated by multiplying
the Base Monthly Rent payable by the Sublessor for the Leased Premises leased by
such Sublessor by a fraction, the numerator of which is the area in square feet
subleased and the denominator of which is the total floor area of the Leased
Premises leased by such Sublessor also in square feet. Tenant and Tenant’s
Successors agree that any Assignment Consideration and/or Excess Rentals
hereunder shall be the property of Landlord and not the property of Tenant.

7.6 PAYMENTS: All payments required by this Article to be made to Landlord shall
be made in cash in full as and when they become due. At the time Tenant,
Tenant’s assignee or sublessee makes each such payment to Landlord, Tenant or
Tenant’s assignee or sublessee, as the case may be, shall deliver to Landlord an
itemized statement in reasonable detail showing the method by which the amount
due Landlord was calculated and certified by the party making such payment as
true and correct. Landlord may require that all payments of Excess Rentals
and/or Assignment Consideration to be made hereunder be made directly to
Landlord by such Transferee.

7.7 GOOD FAITH: The rights granted to Tenant by this Article are granted in
consideration of Tenant’s express covenant that all pertinent allocations which
are made by Tenant between the rental value of the Leased Premises and the value
of any of Tenant’s personal property which may be conveyed or leased
concurrently with and which may reasonably be considered a part of the same
transaction as the permitted assignment or subletting shall be made fairly,
honestly and in good faith. If Tenant shall breach this Covenant of Good Faith,
Landlord may immediately declare Tenant to be in default under the terms of this
Lease and terminate this Lease and/or exercise any other rights and remedies
Landlord would have under the terms of this Lease in the case of a material
default by Tenant under this Lease.

7.8 EFFECT OF LANDLORD’S CONSENT: No subletting, assignment or encumbrance, even
with the consent of Landlord, shall relieve Tenant of its personal and primary
obligation to pay rent and to perform all of the obligations to be performed by
Tenant hereunder. Consent by Landlord to one or more assignments or encumbrances
of Tenant’s interest in this Lease or to one or more sublettings of the Leased
Premises shall not be deemed to be a consent to any subsequent assignment,
encumbrance or subletting. If Landlord shall have been ordered by a court of
competent jurisdiction to consent to a requested assignment or subletting, or
such an assignment or subletting shall have been ordered over the objection of
Landlord, such assignment or subletting shall not be binding between the
assignee (or sublessee) and Landlord until such time as all conditions set forth
in Article 7.4 above have been fully satisfied (to the extent not then
satisfied) by the assignee or sublessee, including, without limitation, the
payment to Landlord of all agreed assignment considerations and/or excess
rentals then due Landlord.

7.9 PROHIBITED FINANCIAL TRANSACTIONS: Tenant shall not, without Landlord’s
consent, enter into or do any of the following acts if to do so would result in
Tenant having a net worth or net income after such action or event that is less
than Tenant’s net worth and/or net income as of the date of this Lease: (i) make
any distribution or declare or pay any cash dividends on, or purchase, acquire,
redeem or retire any of its capital stock, of any class, whether now or
hereafter outstanding, (ii) acquire, merge, or consolidate with or into any
other business organization, (iii) make any changes in Tenant’s financial
structure or (iv) borrow funds, pledge assets, or lease or sell equipment or
other property. Landlord and Tenant understand and agree that the value of the
Leased Premises is influenced by Tenant’s financial standing, and the provisions
of this section are intended to prohibit those voluntary actions of Tenant that
are not conducted in the normal course of its business which would reduce
Tenant’s net worth and/or net income and thereby would adversely effect the
value of the Leased Premises.

ARTICLE 8:

LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

8.1 LIMITATION ON LANDLORD’S LIABILITY AND RELEASE: Landlord shall not be liable
to Tenant for, and Tenant hereby releases Landlord and its partners, principals,
officers, agents and employees from, any and all liability, whether in contract,
tort or on any other basis, for any injury to or any damage sustained by Tenant,
Tenant’s agents, employees, contractors or invitees; any damage to Tenant’s
property; or any loss to Tenant’s business, loss of Tenant’s profits or other
financial loss of Tenant resulting from or attributable to the condition of, the
management of, the repair or maintenance of, the protection of, the supply of
services or utilities to, the damage

 

-16-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

to or destruction of the Leased Premises, the Building, the Project or the
Common Areas, including without limitation (i) the failure, interruption,
rationing or other curtailment or cessation in the supply of electricity, water,
gas or other utility service to the Project, the Building or the Leased
Premises; (ii) the vandalism or forcible entry into the Building or the Leased
Premises; (iii) the penetration of water into or onto any portion of the Leased
Premises through roof leaks or otherwise; (iv) the failure to provide security
and/or adequate lighting in or about the Project, the Building or the Leased
Premises; (v) the existence of any design or construction defects within the
Project, the Building or the Leased Premises; (vi) the failure of any mechanical
systems to function properly (such as the HVAC systems); or (vii) the blockage
of access to any portion of the Project, the Building or the Leased Premises,
except that Tenant does not so release Landlord from such liability to the
extent such damage was proximately caused by Landlord’s active negligence,
willful misconduct, or Landlord’s failure to perform an obligation expressly
undertaken pursuant to this Lease after a reasonable period of time shall have
lapsed following receipt of written notice from Tenant to so perform such
obligation. In this regard, Tenant acknowledges that it is fully apprised of the
provisions of Law relating to releases, and particularly to those provisions
contained in Section 1542 of the California Civil Code which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Notwithstanding such statutory provision, and for the purpose of implementing a
full and complete release and discharge, Tenant hereby (i) waives the benefit of
such statutory provision and (ii) acknowledges that, subject to the exceptions
specifically set forth herein, the release and discharge set forth in this
Article is a full and complete settlement and release and discharge of all
claims and is intended to include in its effect, without limitation, all claims
which Tenant, as of the date hereof, does not know of or suspect to exist in its
favor.

8.2 TENANT’S INDEMNIFICATION OF LANDLORD: Tenant shall defend with competent
counsel satisfactory to Landlord any claims made or legal actions filed or
threatened against Landlord with respect to the violation of any law, or the
death, bodily injury, personal injury, property damage, or interference with
contractual or property rights suffered by any third party (including other
tenants within the Project) occurring within the Leased Premises or resulting
from Tenant’s use or occupancy of the Leased Premises, the Building or the
Outside Areas, or resulting from Tenant’s activities in or about the Leased
Premises, the Building, the Outside Areas or the Property, and Tenant shall
indemnify and hold Landlord, Landlord’s principals, employees, agents and
contractors harmless from any loss, liability, penalties, or expense whatsoever
(including any loss attributable to vacant space which otherwise would have been
leased, but for such activities) resulting therefrom, except to the extent
proximately caused by the active negligence or willful misconduct of Landlord.
This indemnity agreement shall survive the expiration or sooner termination of
this Lease, provided that Tenant shall not be required to indemnify Landlord
under this section 8.2 with respect to events that first occur after the later
of (a) the date of the expiration, or sooner termination, of this Lease, or
(b) the date Tenant actually vacates the Premises, provided that Landlord has
actual notice of such vacation.

ARTICLE 9:

INSURANCE

9.1 TENANT’S INSURANCE: Tenant shall maintain insurance complying with all of
the following:

A. Tenant shall procure, pay for and keep in full force and effect, at all times
during the Lease Term, the following:

(1) Commercial General Liability insurance insuring Tenant against liability for
bodily injury, death, property damage and personal injury occurring at the
Leased Premises, or resulting from Tenant’s use or occupancy of the Leased
Premises or the Building, Outside Areas, Property, or Common Areas or resulting
from Tenant’s activities in or about the Leased Premises. Such insurance shall
be on an occurrence basis with a combined single limit of liability of not less
than the amount of Tenant’s Required Liability Coverage (as set forth in Article
1). The policy or policies shall be endorsed to name Landlord and such others as
are designated by Landlord as additional insureds in the form equivalent to
CG20111185 or successor and shall contain the following additional endorsement:
“The insurance afforded to the additional insureds is primary insurance. If the
additional insureds have other insurance which is applicable to the loss on a
contributing, excess or contingent basis, the amount of this insurance

 

-17-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

company’s liability under this policy shall not be reduced by the existence of
such other insurance. Any insurance carried by the additional insureds shall be
excess and non contributing with the insurance provided by the tenant.” The
policy shall not be canceled or reduced without at least 30 days written notice
to additional insureds. If the policy insures more than one location, it shall
be endorsed to show that the limits and aggregate apply per location using
endorsement CG25041185 or successor. Tenant’s policy shall also contain the
severability of interest and cross-liability endorsement or clauses.

(2) Fire and property damage insurance in so-called Special Form plus earth
quake and flood insuring Tenant against loss from physical damage to Tenant’s
personal property, inventory, stock, trade fixtures and improvements within the
Leased Premises with coverage for the full actual replacement cost thereof;

(3) Plate-glass insurance, at actual replacement cost;

(4) Boiler and machinery insurance, if applicable;

(5) Product Liability insurance (including without limitation Liquor Liability
insurance for liability arising out of the distribution, sale, or consumption of
food and/or beverages including alcoholic beverages at the Leased Premises for
not less than the Tenant’s Required Liability Coverage as set forth in Article
1;

(6) Workers’ compensation insurance and any other employee benefit insurance
sufficient to comply with all Laws which policy shall be endorsed to provide
thirty (30) days written notice of cancellation to Landlord;

(7) With respect to making of alterations or the construction of improvements or
the like undertaken by Tenant, contingent liability and builder’s risk
insurance, in an amount and with coverage satisfactory to Landlord;

(8) Business Income Insurance at a minimum of 50% coinsurance including coverage
for loss of business income due to damage to equipment from perils covered under
the so called Special Form plus the perils of earth quake and flood; and

(9) Comprehensive Auto Liability insurance with a combined single limit coverage
of not less than the amount of Tenant’s Required Liability Coverage (as set
forth in Article I) for bodily injury and/or property damage liability for; a)
Owned autos b) Hired or borrowed autos c) Non-owned autos d) Auto blanket
contractual form CA0029. The policy shall be endorsed to provide 30 days written
notice of cancellation to Landlord.

B. Each policy of liability insurance required to be carried by Tenant pursuant
to this Article or actually carried by Tenant with respect to the Leased
Premises or the Property (i) shall be in a form satisfactory to Landlord,
(ii) Shall be provided by carriers admitted to do business in the state of
California, with a Best rating of “A/VI” or better and/or acceptable to
Landlord. Property insurance shall contain a waiver and/or a permission to waive
by the insurer any right of subrogation against Landlord, its principal,
employees, agents and contractors which might arise by reason of any payment
under such policy or by reason of any act or omission of Landlord, its
principals, employees, agents or contractors.

C. Prior to the time Tenant or any of its contractors enters the Leased
Premises, Tenant shall deliver to the Landlord with respect to each policy of
insurance required to be earned by Tenant pursuant to this article, a
certificate of the insurer certifying, in a form satisfactory to the Landlord,
that the policy has been issued and premium paid providing the coverage required
by this Article and containing the provisions herein. Attached to such a
certificate shall be endorsements naming Landlord as additional insured, and
including the wording under primary insurance above. With respect to each
renewal or replacement of any such insurance, the requirements of this Article
must be complied with not less than 30 days prior to the expiration or
cancellation of the policy being renewed or replaced. Landlord may at any time
and from time-to-time inspect and/or copy any and all insurance policies
required to be carried by Tenant pursuant to this article. If Landlord’s lender,
insurance broker or advisor or counsel reasonably determines at any time that
the form or amount of coverage set forth in Article 9.1.(A) for any policy of
insurance Tenant is required to carry pursuant to this Article is not adequate,
then Tenant shall increase the amount of coverage for such insurance to such
greater amount or change the form as Landlord’s lender, insurance broker or
advisor or counsel reasonably deems adequate (provided however such increase
level of coverage may not exceed the level of coverage for such insurance
commonly carried by comparable businesses similarly situated and operating under
similar circumstances).

D. The Commercial General Liability insurance carried by Tenant shall
specifically insure the performance by Tenant of the Indemnification provisions
set forth in Article 8.2 of tills lease provided, however, nothing contained in
this Article 9 shall be construed to limit the liability of Tenant under the
Indemnification provisions set forth in said Article 8.2.

 

-18-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

9.2 LANDLORD’S INSURANCE: With respect to insurance maintained by Landlord:

A. Landlord shall maintain, as the minimum coverage required of it by this
Lease, property insurance in so-called “Special” form insuring Landlord (and
such others as Landlord may designate) against loss from physical damage to the
Building with coverage of not less than one hundred percent of the full actual
replacement cost thereof and against loss of rents for a period of not less than
twelve months. Such property damage insurance, at Landlord’s election but
without any requirement on Landlord’s behalf to do so, (i) may be written in
so-called Special Form, excluding only those perils commonly excluded from such
coverage by Landlord’s then property damage insurer; (ii) may provide coverage
for physical damage to the improvements so insured for up to the entire full
actual replacement cost thereof; (iii) may be endorsed to include (or separate
policies may be carried to cover) loss or damage caused by any additional perils
against which Landlord may elect to insure, including earthquake and/or flood;
(iv) may provide coverage for loss of rents for a period of up to twelve months;
and/or (v) may contain “deductibles” per occurrence in an amount reasonably
acceptable to Landlord. Landlord shall not be required to cause such insurance
to cover any of Tenant’s personal property, inventory and trade fixtures, or any
modifications, alterations or improvements made or constructed by Tenant to or
within the Leased Premises.

B. Landlord shall maintain Commercial General Liability insurance insuring
Landlord (and such others as are designated by Landlord) against liability for
personal injury, bodily injury, death, and damage to property occurring in, on
or about, or resulting from the use or occupancy of the Property, or any portion
thereof, with combined single limit coverage of at least Two Million Dollars.
Landlord may carry such greater coverage as Landlord or Landlord’s Lender,
insurance broker or advisor or counsel may from time to time determine is
reasonably necessary for the adequate protection of Landlord and the Property.

C. Landlord may maintain any other insurance which in the opinion of its lender,
insurance broker or advisor, or legal counsel is prudent to carry under the
given circumstances.

9.3 MUTUAL WAIVER OF SUBROGATION: Landlord hereby releases Tenant, and Tenant
hereby releases Landlord and its respective principals, officers, agents,
employees and servants, from any and all liability for loss, damage or injury to
the property of the other in or about the Leased Promises or the Property which
is caused by or results from a peril or event or happening which would be
covered by insurance required to be carried by the party sustaining such loss
under the terms of this Lease, or is covered by insurance actually carried and
in force at the time of the loss, by the party sustaining such loss; provided,
however, that such waiver shall be effective only to the extent permitted by the
insurance covering such loss and to the extent such insurance is not prejudiced
thereby.

ARTICLE 10:

DAMAGE TO LEASED PREMISES

10.1 LANDLORD’S DUTY TO RESTORE: If the Leased Premises, the Building or the
Outside Areas are damaged by any peril after the Effective Date of this Lease,
Landlord shall restore the same, as and when required by this Article, unless
this Lease is terminated by Landlord pursuant to Article 10.3 or by Tenant
pursuant to Article 10.4. If this Lease is not so terminated, then upon
availability, of the insurance proceeds to Landlord (if the loss is covered by
insurance) and the issuance of all necessary governmental permits, Landlord
shall commence and diligently prosecute to completion the restoration of the
Leased Premises, the Building or the Outside Areas, as the case may be, to the
extent then allowed by Law, to substantially the same condition in which it
existed as of the Lease Commencement Date. Landlord’s obligation to restore
shall be limited to the improvements constructed by Landlord. Landlord shall
have no obligation to restore any improvements made by Tenant to the Leased
Premises or any of Tenant’s personal property, inventory or trade fixtures. Upon
completion of the restoration by Landlord, Tenant shall forthwith replace or
fully repair all of Tenant’s personal property, inventory, trade fixtures and
other improvements constructed by Tenant to like or similar condition as existed
at the time of such damage or detraction.

10.2 INSURANCE PROCEEDS: All insurance proceeds available from the fire and
property damage insurance carried by Landlord shall be paid to and become the
property of Landlord. If this Lease is terminated pursuant to either Article 10.
3 or 10. 4, all insurance proceeds available from insurance carried by Tenant
which cover loss of property that is Landlord’s property or would become
Landlord’s property on termination of this Lease shall be paid to and become the
property of Landlord, and the remainder of such proceeds shall be paid to and
become the property of Tenant. If this Lease is not terminated pursuant to
either Article 10.3 or 10.4, all insurance proceeds available from insurance
carried by Tenant which cover loss to property that is Landlord’s property shall
be paid to and become the property of Landlord, and all proceeds available from
such insurance which cover loss to property which would only become the property
of Landlord upon the termination of this Lease shall be paid to and remain the
property of Tenant.

 

-19-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

10.3 LANDLORD’S RIGHT TO TERMINATE: Landlord shall have the option to terminate
this Lease in the event any of the following occurs, which option may be
exercised only by delivery to Tenant of a written notice of election to
terminate within thirty days after the date of such damage or destruction:

A. The Building is damaged by any peril covered by valid and collectible
insurance actually carried by Landlord and in force at the time of such damage
or destruction (an “insured peril”) to such an extent that the estimated cost to
restore the Building exceeds the lesser of (i) the insurance proceeds available
from insurance actually carried by Landlord, or (ii) seventy-five percent of the
then actual replacement cost thereof;

B. The Building is damaged by an uninsured peril, which peril Landlord was
required to insure against pursuant to the provisions of Article 9 of this
Lease, to such an extent that the estimated cost to restore the Building exceeds
the lesser of (i) the insurance proceeds which would have been available had
Landlord carried such required insurance, or (ii) seventy-five percent of the
then actual replacement cost thereof;

C. The Building is damaged by an uninsured peril, which peril Landlord was not
required to insure against pursuant to the provisions of Article 9 of this
Lease, to any extent.

D. The Building is damaged by any peril and, because of the Laws then in force,
the Building (i) can not be restored at reasonable cost or (ii) if restored, can
not be used for the same use being made thereof before such damage.

10.4 TENANT’S RIGHT TO TERMINATE: If the Leased Premises, the Building or the
Outside Areas are damaged by any peril and Landlord does not elect to terminate
this Lease or is not entitled to terminate this Lease pursuant to this Article,
then as soon as reasonably practicable, Landlord shall furnish Tenant with the
written opinion of Landlord’s architect or construction consultant as to when
the restoration work required of Landlord may be complete. Tenant shall have the
option to terminate this Lease in the event any of the following occurs, which
option may be exercised in the case of A or B below only by delivery to Landlord
of a written notice of election to terminate within seven days after Tenant
receives from Landlord the estimate of the time needed to complete such
restoration:

A. The Leased Premises are damaged by any peril and, in the reasonable opinion
of Landlord’s architect or construction consultant, the restoration of the
Leased Premises cannot be substantially completed within nine months after the
date of such notice from Landlord; or

B. The Leased Premises are damaged by any peril within nine months of the last
day of the Lease Term and, in the reasonable opinion of Landlord’s architect or
construction consultant, the restoration of the Leased Premises cannot be
substantially completed within ninety days after the date such restoration is
commenced.

10.5 TENANT’S WAIVER: Landlord and Tenant agree that the provisions of Article
10.4 above, captioned “Tenant’s Right to Terminate”, are intended to supersede
and replace the provisions contained in California Civil Code, Section 1932,
Subdivision 2, and California Civil Code, Section 1934, and accordingly, Tenant
hereby waives the provisions of said Civil Code Sections and the provisions of
any successor Code Sections or similar laws hereinafter enacted.

10.6 ABATEMENT OF RENT: In the event of damage to the Leased Premises which does
not result in the termination of this Lease, the Base Monthly Rent (and any
Additional Rent) shall be temporarily abated during the period of restoration in
proportion to the degree to which Tenant’s use of the Leased Premises is
impaired by such damage.

ARTICLE 11

CONDEMNATION

11.1 TENANT’S EIGHT TO TERMINATE: Except as otherwise provided in Article 11.4
below regarding temporary takings, Tenant shall have the option to terminate
this Lease if, as a result of any taking, (i) all of the Leased Premises is
taken, (ii) thirty-three and one-third percent or more of the Leased Premises is
taken and the part of the Leased Premises that remains cannot, within a
reasonable period of time, be made reasonably suitable for the continued
operation of Tenant’s business, or (iii) there is a taking of a portion of the
Outside Areas and, as a result of such taking, Landlord cannot provide parking
spaces within the Property (or within a reasonable distance therefrom) equal in
number to at least sixty-six and two-thirds percent of the number of parking
spaces existing within the

 

-20-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

Outside Areas immediately prior to such taking, whether by rearrangement of the
remaining parking areas in the Outside Areas (including, if Landlord elects,
construction of multi-deck parking structures or restriping for compact cars
where permitted by Law). Tenant must exercise such option within a reasonable
period of time, to be effective on the later to occur of (i) the date that
possession of that portion of the Leased Premises or the Outside Areas that is
condemned is taken by the condemnor or (ii) the date Tenant vacated the Leased
Premises.

11.2 LANDLORD’S RIGHT TO TERMINATE: Except as otherwise provided in Article 11.4
below regarding temporary takings, Landlord shall have the option to terminate
this Lease if, as a result of any taking, (i) all or a substantial part of the
Leased Premises is taken, (ii) more than thirty-three and one-third percent of
the Outside Areas is taken, or (iii) because of the Laws then in force, the
Leased Premises may not be used for the same use being made thereof before such
taking, whether or not restored as required by Article 11.3 below. Any, such
option to terminate by Landlord must be exercisable within a reasonable period
of time, to be effective as of the date possession is taken by the condemnor.

11.3 RESTORATION: If any part of the Leased Premises, the Building or the
Outside Areas is taken and this Lease is not terminated, then Landlord shall
repair any damage occasioned thereby to the remainder thereof to a condition
reasonably suitable for Tenant’s continued operations and otherwise, to the
extent practicable, in the manner and to the extent provided in Article 10.1.

11.4 TEMPORARY TAKING: If any portion of the Leased Premises is temporarily
taken for a period of one year or less and such period does not extend beyond
the Lease Expiration Date, this Lease shall remain in effect. If any portion of
the Leased Premises is temporarily taken for a period which either exceeds one
year or which extends beyond the Lease Expiration Date, then Landlord and Tenant
shall each independently have the option to terminate this Lease, effective on
the date possession is taken by the condemnor.

11.5 DIVISION OF CONDEMNATION AWARD: Any award made for any taking of the
Property, the Building, the Outside Areas or the Leased Premises, or any portion
thereof, shall belong to and be paid to Landlord, and Tenant hereby assigns to
Landlord all of its right, title and interest in any such award; provided,
however, that Tenant shall be entitled to receive any portion of the award that
is made specifically (i) for the taking of personal property, inventory or trade
fixtures belong to Tenant, (ii) for the interruption of Tenant’s business or its
moving costs, (iii) for loss of Tenant’s goodwill, or (iv) for any temporary
taking where this Lease is not terminated as a result of such taking. The rights
of Landlord and Tenant regarding any condemnation shall be determined as
provided in this Article, and each party hereby waives the provisions of
Section 1265.130 of the California Code of Civil Procedure, and the provisions
of any similar law hereinafter enacted, allowing either party to petition the
Superior Court to terminate this Lease and/or otherwise allocate condemnation
awards between Landlord and Tenant in the event of a taking of the Leased
Premises.

11.6 ABATEMENT OF RENT: In the event of a taking of the Leased Premises which
does not result in a termination of this Lease (other than a temporary taking),
then, as of the date possession is taken by the condemning authority, the Base
Monthly Rent shall be reduced in the same proportion that the area of that part
of the Leased Premises so taken (less any addition to the area of the Leased
Premises by reason of any reconstruction) bears to the area of the Leased
Premises immediately prior to such taking.

11.7 TAKING DEFINED: The term “taking” or “taken” as used in this Article 11
shall mean any transfer or conveyance of all or any portion of the Property to a
public or quasi-public agency or other entity having the power of eminent domain
pursuant to or as a result of the exercise of such power by such an agency,
including any inverse condemnation and/or any sale or transfer by Landlord of
all or any portion of the Property to such an agency under threat of
condemnation or the exercise of such power.

 

-21-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

ARTICLE 12:

DEFAULT AND REMEDIES

12.1 EVENTS OF TENANT’S DEFAULT: Tenant shall be in default of its obligations
under this Lease if any of the following events occur:

A. Tenant shall have failed to pay Base Monthly Rent or any Additional Rent when
due; or

B. Tenant shall have done or permitted to have been done any act, use or thing
in its us, occupancy or possession of the Leased Premises or the Building or the
Outside Areas which is prohibited by the terms of this Lease; or

C. Tenant shall have failed to perform any term, covenant or condition of this
Lease, except those requiring the payment of Base Monthly Rent or Additional
Rent, within ten days after written notice from Landlord to Tenant specifying
the nature of such failure and requesting Tenant to perform same provided that
if such default cannot be cured in 10 days, Tenant shall not foe in default
hereunder if it commences such cure and diligently pursues it.

D. Tenant shall have sublet the Leased Premises or assigned or encumbered its
interest in this Lease in violation of the provisions contained in Article 7,
whether voluntarily or by operation of Law; or

E. or

F. Tenant or any Guarantor of this Lease shall have permitted or suffered the
sequestration or attachment of, or execution on, or the appointment of a
custodian or receiver with respect to, all or any substantial part of the
property or assets of Tenant (or such Guarantor) or any property or asset
essential to the conduct of Tenant’s (or such Guarantors) business, and Tenant
(or such Guarantor) shall have failed to obtain a return or release of the same
within thirty days thereafter, or prior to sale pursuant to such sequestration,
attachment or levy, whichever is earlier; or

G. Tenant or any Guarantor of this Lease shall have made a general assignment of
all or a substantial part of its assets for the benefit of its creditors; or

H. Tenant or any Guarantor of this Lease shall have allowed (or sought) to have
entered against it a decree or order which; (i) grants or constitutes an order
for relief, appointment of a trustee, or confirmation or a reorganization plan
under the bankruptcy laws of the United States; (ii) approves as properly filed
a petition seeking liquidation or reorganization under said bankruptcy laws or
any other debtor’s relief law or similar statute of the United States or any
state thereof; or (iii) otherwise directs the winding up or liquidation of
Tenant; provided, however, if any decree or order was entered without Tenant’s
consent or over Tenant’s objection, Landlord may not terminate this Lease
pursuant to this Subarticle if such decree or order is rescinded or reversed
within thirty days after its original entry.

I. Tenant or any Guarantor of this Lease shall have availed itself of the
protection of any debtor’s relief law, moratorium law or other similar Law which
does not require the prior entry of a decree or order.

12.2 LANDLORD’S REMEDIES: In the event of any default by Tenant, and without
limiting Landlord’s right to indemnification as provided in Article 8.2,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by Law or otherwise provided in this Lease, to which Landlord
may resort cumulatively, or in the alternative:

A. Landlord may, at Landlord’s election, keep this Lease in effect and enforce,
by an action at law or in equity, all of its rights and remedies under this
Lease including, without limitation, (i) the right to recover the rent and other
sums as they become due by appropriate legal action, (ii) the right to make
payments required by Tenant, or perform Tenant’s obligations and be reimbursed
by Tenant for the cost thereof with interest at the then maximum rate of
interest not prohibited by Law from the date the sum is paid by Landlord until
Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive relief
and specific performance to prevent Tenant from violating the terms of this
Lease and/or to compel Tenant to perform its obligations under this Lease, as
the case may be.

B. Landlord may, at Landlord’s election, terminate this Lease by giving Tenant
written notice of termination, in which event this Lease shall terminate on the
date set forth for termination in such notice. Any termination under this
Subarticle shall not relieve Tenant from its obligation to pay to Landlord all
Base Monthly Rent and

 

-22-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

Additional Rent then or thereafter due, or any other sums due or thereafter
accruing to Landlord, or from any claim against Tenant for damages previously
accrued or then or thereafter accruing. In no event shall any one or more of the
following actions by Landlord, in the absence of a written election by Landlord
to terminate the Lease, constitute a termination of the Lease:

(1) Appointment of a receiver or keeper in order to protect Landlord’s interest
hereunder;

(2) Consent to any subletting of the Leased Premises or assignment of this Lease
by Tenant, whether pursuant to the provisions hereof or otherwise; or

(3) Any other action by Landlord or Landlord’s agents intended to mitigate the
adverse effects of any breach of this Lease by Tenant, including, without
limitation, any action taken to maintain and preserve the Leased Premises or any
action taken to relet the Leased Premises, or any portion thereof, for the
account of Tenant and in the name of Tenant

C. In the event Tenant breaches this Lease and abandons the Leased Premises,
Landlord may terminate this Lease, but this Lease shall not terminate unless
Landlord gives Tenant written notice of termination. If Landlord does not
terminate this Lease by giving written notice of termination, Landlord may
enforce all its rights and remedies under this Lease, including the right to
recover rent as it becomes due under this Lease as provided in California Civil
Code Section 1951.4, as in effect on the Effective Date of this Lease.

D. In the event Landlord terminates this Lease, Landlord shall be entitled, at
Landlord’s election; to damages in an amount as set forth in California Civil
Code Section 1951.2, as in effect on the Effective Date of this Lease. For
purposes of computing damages pursuant to Section 1951.2, an interest rate equal
to the maximum rate of interest then not prohibited by Law shall be used where
permitted. Such damages shall include, without limitation:

(1) The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco, at the time of award plus one percent; and

(2) Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including without limitation, the following: (i) expenses for
cleaning, repairing or restoring the Leased Premises; (ii) expenses for
altering, remodeling or otherwise improving the Leased Premises for the purpose
of reletting, including removal of existing leasehold improvements and/or
installation of additional leasehold improvements (regardless of how the same is
funded, including reduction of rent, a direct payment or allowance to a new
tenant, or otherwise); (iii) broker’s fees, advertising costs and other expenses
of reletting the Leased Premises; (iv) costs of carrying and maintaining the
Leased Premises which costs would have been billed to Tenant as Additional Rent
had Tenant not defaulted and which include but are not limited to taxes,
insurance premiums, utility charges, landscape maintenance costs, costs of
maintaining electrical, plumbing and HVAC equipment and costs for providing
security; (v) expenses incurred in removing, disposing of and/or storing any of
Tenant’s personal property, inventory or trade fixtures remaining therein;
(vi) attorneys’ fees, expert witness fees, court costs and other reasonable
expenses incurred by Landlord but not limited to taxable costs) in retaking
possession of the Leased Premises, establishing damages hereunder, and
re-leasing the Leased Premises; and (vii) any other expenses, costs or damages
otherwise incurred or suffered as a result of Tenant’s default.

 

-23-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

12.3 LANDLORD’S DEFAULT AND TENANT’S REMEDIES: In the event Landlord fails to
perform any of its obligations under this Lease, Landlord shall nevertheless not
be in default under the terms of this Lease until such time as Tenant shall have
first given Landlord written notice specifying the nature of such failure to
perform its obligations, and then only after Landlord shall have had a
reasonable period of time following its receipt of such notice within which to
perform such obligations. In the event of Landlord’s default as above set forth,
then, and only then, Tenant shall have the following remedies only:

A. Tenant may then proceed in equity or at law to compel Landlord to perform its
obligations and/or to recover damages proximately caused by such failure to
perform (except as and to the extent Tenant has waived its right to damages as
provided in this Lease).

B. Tenant, at its option, may then cure any default of Landlord at Landlord’s
cost. If, pursuant to this Subarticle, Tenant reasonably pays any sum to any
third party or does any act that requires the payment of any sum to any third
part at any time by reason of Landlord’s default, the sum paid by, Tenant shall
be immediately due from Landlord to Tenant at the time Tenant supplies Landlord
with an invoice therefor (provided such invoice sets forth and is accompanied by
a written statement of Tenant setting forth in reasonable detail the amount
paid, the party to whom it was paid, the date it was paid, and the reasons
giving rise to such payment), together with interest at twelve percent per annum
from the date of such invoice until Tenant is reimbursed by Landlord. Tenant may
not offset such sums against any installment of rent due Landlord under the
terms of this Lease.

12.4 LIMITATION ON TENANT’S RECOURSE: If Landlord is a corporation, trust,
partnership, joint venture, unincorporated association, or other form of
business entity, Tenant agrees that (i) the obligations of Landlord under this
Lease shall not constitute personal obligations of the officers, directors,
trustees, partners, joint venturers, members, owners, stockholders, or other
principals of such business entity and (ii) Tenant hall have recourse only to
Landlord’s then equity interest, if any, in the Property for the satisfaction of
such obligations and not against the assets of such officers, directors,
trustees, partners, joint venturers, members, owners, stockholders or principals
(other than to the extent of their interest in the Property). Tenant shall look
exclusively to such equity interest of Landlord, if any, in the Property for
payment and discharge of any obligations imposed upon Landlord hereunder, and
Landlord is hereby released and relieved of any other obligations hereunder.
Additionally, if Landlord is a partnership, then Tenant covenants and agrees:

A. No partner of Landlord shall be sued or named as a party in any suit or
action brought by Tenant with respect to any alleged breach of this Lease
(except to the extent necessary to secure jurisdiction over the partnership and
then only for that sole purpose);

B. No service of process shall be made against any partner of Landlord except
for the sole purpose of securing jurisdiction over the partnership; and

C. No writ of execution shall be levied against the assets of any partner of
Landlord other than to the extent of his interest in Property,

Tenant further agrees that each of the foregoing covenants and agreements shall
be enforceable by Landlord and by any partner of Landlord and shall be
applicable to any actual or alleged misrepresentation or non-disclosure made
respecting this Lease or the Leased Premises or any actual or alleged failure,
default or breach of any covenant or agreement either expressly or implicitly
contained in this Lease or imposed by statute or at common law.

12.5 TENANT’S WAIVER: Landlord and Tenant agree that the provisions of Article
12.3 above are in tended to supersede and replace the provisions of California
Civil Code Sections 1932(1), 1941 and 1942, and accordingly, Tenant hereby
waives the provisions of California Civil Code Sections 1932(1), 1941 and 1942
and/or any similar or successor Law regarding Tenant’s right to terminate this
Lease or to make repairs and deduct the expenses of such repairs from the rent
due under this Lease. Tenant hereby waives any right of redemption or relief
from forfeiture under the Laws of the State of California, or under any other
present or future Law, in the event Tenant is evicted or Landlord takes
possession of the Leased Premises by reason of any default by Tenant.

ARTICLE 13

GENERAL PROVISIONS

13.1 TAXES ON TENANT’S PROPERTY: Tenant shall pay before delinquency any and all
taxes, assessments, license fees, use fees, permit fees and public charges of
whatever nature or description levied, assessed or imposed against Tenant or
Landlord by a governmental agency arising out of, caused by reason of or based
upon Tenant’s estate in this Lease, Tenant’s ownership of property, improvements
made by Tenant to the Leased Premises or the Outside Areas, improvements made by
Landlord for Tenant’s use within the Leased Premises or the Outside Areas,
Tenant’s use (or estimated use) of public facilities or services or Tenant’s
consumption (or estimated consumption) of public utilities, energy, water or
other resources. Upon demand by Landlord, Tenant shall furnish Landlord with
satisfactory evidence of these payments. If any such taxes, assessments, fees or
public charges are levied against Landlord, Landlord’s property, the Building or
the Property, or if the assessed value of the Building or

 

-24-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

the Property is increased by the inclusion therein of a value placed upon same,
then Landlord, after giving written notice to Tenant, shall have the right,
regardless of the validity thereof, to pay such taxes, assessment, fee or public
charge and bill Tenant, as Additional Rent, the amount of such taxes,
assessment, fee or public charge so paid on Tenant’s behalf. Tenant shall,
within ten days from the date it receives an invoice from Landlord setting forth
the amount of such taxes, assessment, fee or public charge so levied, pay to
Landlord, as Additional Rent, the amount set forth in said invoice. Failure by
Tenant to pay the amount so invoiced within said ten day period shall be
conclusively deemed a default by Tenant under this Lease. Tenant shall have the
right, and the Landlord’s full cooperation if Tenant is not then in default
under the terms of this Lease, to bring suit in any court of competent
jurisdiction to recover from the taxing authority the amount of any such taxes,
assessment, fee or public charge so paid.

13.2 HOLDING OVER: This Lease shall terminate without further notice on the
Lease Expiration Date (as set forth in Article 1). Any holding over by Tenant
after expiration of the Lease Term shall neither constitute a renewal nor
extension of this Lease nor give Tenant any rights in or to the Leased Premises
except as expressly provided in this Article. Any such holding over shall be
deemed an unlawful detainer of the Leased Premises unless Landlord has consented
to same. Any such holding over to which Landlord has consented shall be
construed to be a tenancy from month to month, on the same terms and conditions
herein specified insofar as applicable, except that the Base Monthly Rent shall
be increased to an amount equal to one hundred fifty percent of the Base Monthly
Rent payable during the last full month immediately preceding such holding over.

13.3 SUBORDINATION TO MORTGAGES: This Lease is subject to and subordinate to all
underlying ground leases, mortgages and deeds of trust which affect the Building
or the Property and which are of public record as of the Effective Date of this
Lease, and to all renewals, modifications, consolidations, replacements and
extensions thereof. However, if the lessor under any such ground lease or any
lender holding any such mortgage or deed of trust shall advise Landlord that it
desires or requires this Lease to be made prior and superior thereto, then, upon
written request of Landlord to Tenant, Tenant shall promptly execute,
acknowledge and deliver any and all documents or instruments which Landlord and
such lessor or lender deem necessary or desirable to make this Lease prior
thereto. Tenant hereby consents to Landlord’s ground leasing the land underlying
the Building or the Property and/or encumbering the Building or the Property as
security for future loans on such terms as Landlord shall desire, all of which
future ground leases, mortgages or deeds of trust shall be subject to and
subordinate to this Lease. However, if any lessor under any such future ground
lease or any lender holding such future mortgage or deed of trust shall desire
or require that this Lease be made subject to and subordinate to such future
ground lease, mortgage or deed of trust, then Tenant agrees, within ten days
after Landlord’s written request therefor, to execute, acknowledge and deliver
to Landlord any and all documents or instruments requested by Landlord or by
such lessor or lender as may be necessary or proper to assure the subordination
of this Lease to such future ground lease, mortgage or deed of trust, but only
if such lessor or lender agrees to recognize Tenant’s rights under this Lease
and agrees not to disturb Tenant’s quiet possession of the Leased Premises so
long as Tenant is not in default under this Lease. Landlord will provide Tenant
nondisturbance right and Tenant shall have quiet enjoyment.

13.4 TENANT’S ATTORNMENT UPON FORECLOSURE: Tenant shall, upon request, attorn
(i) to any purchaser of the Building or the Property at any foreclosure sale or
private sale conducted pursuant to any security instrument encumbering the
Building or the Property, (ii) to any grantee or transferee designated in any
deed given in lieu of foreclosure of any security interest encumbering the
Building or the Property, or (iii) to the lessor under any underlying ground
lease of the land underlying the Building or the Property, should such ground
lease be terminated; provided that such purchaser, grantee or lessor recognizes
Tenant’s rights under this Lease.

13.5 MORTGAGEE PROTECTION: In the event of any default on the part of Landlord,
Tenant will give notice by registered mail to any Lender or lessor under any
underlying ground lease who shall have requested, in writing, to Tenant that it
be provided with such notice, and Tenant shall offer such Lender or lessor a
reasonable opportunity to cure the default, including time to obtain possession
of the Leased Premises by power of sale or judicial foreclosure or other
appropriate legal proceedings if reasonably necessary to effect a cure.

13.6 ESTOPPEL CERTIFICATES: Tenant will, following any request by Landlord,
promptly execute and deliver to Landlord an estoppel certificate (i) certifying
that this Lease is unmodified and in full force and effect, or, if modified,
stating the nature of such modification and certifying that this Lease, as so
modified, is in full force and effect, (ii) stating the date to which the rent
and other charges are paid in advance, if any, (iii) acknowledging

 

-25-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

that there are not, to Tenant’s knowledge, any uncured defaults on the part of
Landlord hereunder, or specifying such defaults if any are claimed, and
(iv) certifying such other information about this Lease as may be reasonably
requested by Landlord, its Lender or prospective lenders, investor or purchaser
of the Building or the Property. Tenant’s failure to execute and deliver such
estoppel certificate within ten days after Landlord’s request therefor shall be
a material default by Tenant under this Lease, and Landlord shall have all of
the rights and remedies available to Landlord as Landlord would otherwise have
in the case of any other material default by Tenant, including the right to
terminate this Lease and sue for damages proximately caused thereby, it being
agreed and understood by Tenant that Tenant’s failure to so deliver such
estoppel certificate in a timely manner could result in Landlord being unable to
perform committed obligations to other third parties which were made by Landlord
in reliance upon this covenant of Tenant. Landlord and Tenant intend that any
statement delivered pursuant to this Article may be relied upon by any Lender or
purchaser or prospective Lender or purchaser of the Building, the Property, or
any interest herein.

13.7 TENANT’S FINANCIAL INFORMATION: Tenant shall, within five business days
after Landlord’s request therefor deliver to Landlord a copy of a current
financial statement including an income statement for the most recent twelve
month period and a balance sheet and any such other information reasonably
requested by Landlord regarding Tenant’s financial condition. Tenant
acknowledges that Landlord is relying upon the financial information provided to
Landlord by Tenant prior to entering into this lease and the information to be
provided to Landlord by Tenant during the term of this Lease. Landlord shall be
entitled to disclose such financial statements or other information to its
Lender, to any present or prospective principal of or investor in Landlord, or
to any prospective Lender or purchaser of the Building, the Property or any
portion thereof or interest therein. Any such financial statement or other
information which is marked “confidential” or “company secrets” (or is otherwise
similarly marked by Tenant) shall be confidential and shall not be disclosed by
Landlord to any third party except as specifically provided in this Article,
unless the same becomes a part of the public domain without the fault of
Landlord.

13.8 TRANSFER BY LANDLORD: Landlord and its successors in interest shall have
the right to transfer their interest in the Building, the Property, or any
portion thereof at any time and to any person or entity. In the event of any
such transfer, the Landlord originally named herein (and in the case of any
subsequent transfer, the transferor), from the date of such transfer, (i) shall
be automatically relieved, without any further act by any person or entity, of
all liability for the performance of the obligations of the Landlord hereunder
which may accrue after the date of such transfer and (ii) shall be relieved of
all liability for the performance of the obligations of the Landlord hereunder
which have accrued before the date of transfer if its transferee agrees to
assume and perform all such prior obligations of the Landlord hereunder. Tenant
shall attorn to any such transferee. After the date of any such transfer, the
term “Landlord” as used herein shall mean the transferee of such interest in the
Building or the Property.

13.9 FORCE MAJEURE: The obligations of each of the parties under this Lease
(other than the obligations to pay money) shall be temporarily excused if such
party is prevented or delayed in performing such obligation by reason of any
strikes, lockouts or labor disputes; inability to obtain labor, materials, fuels
or reasonable substitutes therefor; governmental restrictions, regulations,
controls, action or inaction; civil commotion; inclement weather, fire or other
acts of God; or other causes (except financial inability) beyond the reasonable
control of the party obligated to perform (including acts or omissions of the
other party) for a period equal to the period of any such prevention, delay or
stoppage.

13.10 NOTICES: Any notice required or desired to be given by a party regarding
this Lease shall be in writing and shall be personally served, or in lieu of
personal service may be given by (i) delivery by Federal Express, United Parcel
Service or similar commercial carrier, (ii) electronic fax transmission, or
(iii) depositing such notice in the United States mail, postage prepaid,
addressed to the other party as follows:

A. If addressed to Landlord, to Landlord at its Address for Notices (as set
forth in Article 1).

B. If addressed to Tenant, to Tenant at its Address for Notices (as set forth in
Article 1). Any notice given by registered mail shall be deemed to have been
given on the third business day after its deposit in the United States mail.

Any notice given by registered mail shall be deemed given on the date receipt
was acknowledged to the postal authorities. Any notice given by mail other than
registered or certified mail shall be deemed given only if received by

 

-26-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

the other party, and then on the date of receipt. Any notice delivered by
commercial carrier or by fax shall be deemed given on the date of confirmation
of delivery by the carrier or by electronic confirmation. Each party may, by
written notice to the other in the manner aforesaid, change the address to which
notices addressed to it shall thereafter be mailed.

13.11 ATTORNEYS FEES: In the event any party shall bring any action, arbitration
proceeding or legal proceeding alleging a breach of any provision of this Lease,
to recover rent, to terminate this Lease, or to enforce, protect, determine or
establish any term or covenant of this Lease or rights or duties hereunder of
either party, the prevailing party shall be entitled to recover from the
non-prevailing party as a part of such action or proceeding, or in a separate
action for that purpose brought within one year from the determination of such
proceeding, reasonable attorneys’ fees, expert witness fees, court costs and
other reasonable expenses incurred by the prevailing party. In the event that
Landlord shall be required to retain counsel to enforce any provision of this
Lease, and if Tenant shall thereafter cure (or desire to cure) such default,
Landlord shall be conclusively deemed the prevailing party and Tenant shall pay
to Landlord all attorneys’ fees, expert witness fees, court costs and other
reasonable expenses so incurred by Landlord promptly upon demand. Landlord may
enforce this provision by either (i) requiring Tenant to pay such fees and costs
as a condition to curing its default or (ii) bringing a separate action to
enforce such payment, it being agreed by and between Landlord and Tenant that
Tenant’s failure to pay such fees and costs upon demand shall constitute a
breach of this Lease. Landlord and Tenant’s rights and obligations are mutual in
regard to this section 13.11.

13.12 DEFINITIONS: Any term that is given a special meaning by any provision in
this Lease shall, unless otherwise specifically stated, have such meaning
whenever used in this Lease or in any Addenda or amendment hereto. In addition
to the terms defined in Article 1, the following terms shall have the following
meanings:

A. REAL PROPERTY TAXES: The term “Real Property Tax” or “Real Property Taxes”
shall each mean (i) all taxes, assessments, levies and other charges of any kind
or nature whatsoever, general and special, foreseen and unforeseen (including
all installments of principal and interest required to pay any general or
special assessments for public improvements and any increases resulting from
reassessments caused by any change in ownership or new construction), now or
hereafter imposed by any governmental or quasi-governmental authority or special
district having the direct or indirect power or tax or levy assessments, which
are levied or assessed for whatever reason against the Project or any portion
thereof, or Landlord’s interest herein, or the fixtures, equipment and other
property of Landlord that is an integral part of the Project and located
thereon, or Landlord’s business of owning, leasing or managing the Project or
the gross receipts, income or rentals from the Project; (ii) all charges, levies
or fees imposed by any governmental authority against Landlord by reason of or
based upon the use of or number of parking spaces within the Project, the amount
of public services or public utilities used or consumed (e.g. water, gas,
electricity, sewage or surface water disposal) at the Project, the number of
persons employed by tenants of the Project, the size (whether measured in areas
volume, number of tenants or whatever) or the value of the Project, or the type
of use or uses conducted within the Project; and (iii) all costs and fees
(including attorneys’ fees) incurred by Landlord in contesting any Real Property
Tax and in negotiating with public authorities as to any Real Property Tax. If,
at any time during the Lease Term, the taxation or assessment of the Project
prevailing as of the Effective Date of this Lease shall be altered so that in
lieu of or in addition to any Real Property Tax described above there shall be
levied, or imposed (whether by reason of a change in the method of taxation or
assessment, creation of a new tax or charge, or any other cause) an alternate,
substitute, or additional tax or charge (i) on the value, size, use or occupancy
of the Project or Landlord’s interest therein or (ii) on or measured by the
gross receipts, income or rentals from the Project, or on Landlord’s business of
owning, leasing or managing the Project or (iii) computed in any manner with
respect to the operation of the Project, then any such tax or charge, however
designated, shall be included within the meaning of the terms “Real Property
Tax” or “Real Property Taxes” for purposes of this Lease. If any Real Property
Tax is partly based upon property or rents unrelated to the Project, then only
that part of such Real Property Tax that is fairly allocable to the Project
shall be included within the meaning of the terms “Real Property Tax” or “Real
Property Taxes.” Notwithstanding the foregoing, the terms “Real Property Tax” or
“Real Property Taxes” shall not include estate, inheritance, transfer, gift or
franchise taxes of Landlord or the federal or state income tax imposed on
Landlord’s income from all sources.

 

-27-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

B. LANDLORD’S INSURANCE COSTS: The term “Landlord’s Insurance Costs” shall mean
the costs to Landlord to carry and maintain the policies of fire and property
damage insurance including earth quake and flood for the Building and the
Property and general liability insurance required, or permitted, to be carried
by Landlord pursuant to Article 9, together with any deductible amounts paid by
Landlord upon the occurrence of any insured casualty or loss.

C. PROPERTY MAINTENANCE COSTS: The term “Property Maintenance Costs” shall mean
all costs and expenses (except Landlord’s Insurance Costs and Real Property
Taxes) paid or incurred by Landlord in protecting, operating, maintaining,
repairing and preserving the Property and all parts thereof, including without
limitation, (i) professional management fees (equal to five percent of the
annualized Base Monthly Rent), (ii) the amortizing portion of any costs incurred
by Landlord in the making of any modifications, alterations or improvements as
set forth in Article 6, which are so amortized during the Lease Term,
(iii) costs of complying with governmental regulations governing Tenant’s use of
Hazardous Materials, and Landlord’s costs of monitoring Tenant’s use of
Hazardous Materials including fees charged by Landlord’s consultants to
periodically inspect the Premises and the Property, and (iv) such other costs as
may be paid or incurred with respect to operating, maintaining and preserving
the Property, such as repairing, replacing, and resurfacing the exterior
surfaces of the buildings (including roofs), repairing, replacing, and
resurfacing paved areas, repairing structural parts of the buildings, cleaning,
maintaining, restoring and/or replacing the interior of the Leased Premises both
during the term of the Lease and upon its termination, and maintaining,
repairing, installing or replacing, electrical, plumbing, sewer, drainage,
heating, ventilating and air conditioning systems serving the buildings,
providing utilities to the common areas, maintenance, repair, replacement or
installation of lighting fixtures, directional or other signs and signals,
irrigation or drainage systems, trees, shrubs, materials, maintenance of all
landscaped areas, and depreciation and financing costs on maintenance and
operating machinery and equipment (if owned) and rental paid for such machinery
and equipment (if leased). Landlord may include as a Property Maintenance Cost a
reserve for the cost to maintain, repair, and replace building and property
components including but not limited to the roof, HVAC, electrical, and plumbing
equipment, the parking lot, the exterior surfaces of the building, and interior
components which are subject to wear. Any such reserve shall be reasonably
established by Landlord to amortize the costs of maintenance, repairs, and
replacements over the practical useful life of each component.

D. READY FOR OCCUPANCY: The term “Ready for Occupancy” shall mean the date upon
which (i) the Leased Premises are available for Tenant’s occupancy in a broom
clean condition and (ii) the improvements, if any, to be made to the Leased
Premises by Landlord as a condition to Tenant’s obligation to accept possession
of the Leased Premises have been substantially completed and the appropriate
governmental building department (i.e. the City building department, if the
Property is located within a City, or otherwise the County building department)
shall have approved the construction of such improvements as substantially
complete or is willing to so approve the construction of the improvements as
substantially complete subject only to compliance with specified conditions
which are the responsibility of Tenant to satisfy or is willing to allow Tenant
to occupy subject to its receiving assurances that specified work will be
completed.

E. PROPERTY OPERATING EXPENSES: The term “Property Operating Expenses” shall
mean and include the all Real Property Taxes, plus all Landlord’s Insurance
Costs, plus the all Property Maintenance Costs, plus an accounting fee equal to
five percent of all such costs.

F. LAW: The term “Law” shall mean any judicial decision and any statute,
constitution, ordinance, resolution, regulation, rule, administrative order, or
other requirement of any municipal, county, state, federal, or other
governmental agency or authority having jurisdiction over the parties to this
Lease, the Leased Premises, the Building or the Property, or any of them in
effect either at the Effective Date of this Lease or at any time during the
Lease Term, including, without limitation, any regulation, order, or policy of
any quasi-official entity or body (e.g. a board of fire examiners or a public
utility or special district).

G. LENDER: The term “Lender” shall mean the holder of any Note or other evidence
of indebtedness secured by the Property or any portion thereof.

 

-28-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

H. PRIVATE RESTRICTIONS: The term “Private Restrictions” shall mean all recorded
covenants, conditions and restrictions, private agreements, easements, and any
other recorded instruments affecting the use of the Property, as they may exist
from time to time.

I. RENT: The term “rent” shall mean collectively Base Monthly Rent and all
Additional Rent.

13.13 GENERAL WAIVERS: One parry’s consent to or approval of any act by the
other party requiring the first party’s consent or approval shall not be deemed
to waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No waiver of any provision hereof or
any breach of any provision hereof shall be effective unless in writing and
signed by the waiving party. The receipt by Landlord of any rent or payment with
or without knowledge of the breach of any other provision hereof shall not be
deemed a waiver of any such breach. No waiver of any provision of this Lease
shall be deemed a continuing waiver unless such waiver specifically states so in
writing and is signed by both Landlord and Tenant. No delay or omission in the
exercise of any right or remedy accruing to either party upon any breach by the
other party under this Lease shall impair such right or remedy or be construed
as a waiver of any such breach theretofore or thereafter occurring. The waiver
by either party of any breach of any provision of this Lease shall not be deemed
to be a waiver of any subsequent breach of the same or any other provisions
herein contained.

13.14 MISCELLANEOUS: Should any provision of this Lease prove to be invalid or
illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. Any copy of this Lease which is executed by the parties shall be deemed
an original for all purposes. This Lease shall, subject to the provisions
regarding assignment, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant. The term “party”
shall mean Landlord or Tenant as the context implies. If Tenant consists of more
than one person or entity, then all members of Tenant shall be jointly and
severally liable hereunder. This Lease shall be construed and enforced in
accordance with the Laws of the State in which the Leased Premises are located.
The language in all parts of this Lease shall in all cases be construed as a
whole according to its fair meaning, and not strictly for or against either
Landlord or Tenant. The captions used in this Lease are for convenience only and
shall not be considered in the construction or interpretation of any provision
hereof. When the context of this Lease requires, the neuter gender includes the
masculine, the feminine, a partnership or corporation or joint venture, and the
singular includes the plural. The terms “must”, shall”, will”, and “agree” are
mandatory. The term “may” is permissive. When a party is required to do
something by this Lease, it shall do so at its sole cost and expense without
right of reimbursement from the other party unless specific provision is made
therefor. Where Tenant is obligated not to perform any act or is not permitted
to perform any act, Tenant is also obligated to restrain any others reasonably
within its control, including agents, invitees, contractors, subcontractors and
employees, from performing said act. Landlord shall not become or be deemed a
partner or a join venture with Tenant by reason of any of the provisions of this
Lease.

ARTICLE 14

CORPORATE AUTHORITY,

BROKERS AND ENTIRE AGREEMENT

14.1 CORPORATE AUTHORITY: If Tenant is a corporation, each individual executing
this Lease on behalf of said corporation represents and warrants that Tenant is
validly formed and duly authorized and existing, that Tenant is qualified to do
business in the State in which the Leased Premises are located, that Tenant has
the full right and legal authority to enter into this Lease, that he or she is
duly authorized to execute and deliver this Lease on behalf of Tenant in
accordance with the bylaws and/or a board of directors’ resolution of Tenant,
and that this Lease is binding upon Tenant in accordance with its terms. Tenant
shall, within thirty days after execution of this Lease, de liver to Landlord a
certified copy of the resolution of its board of directors authorizing or
ratifying the execution of this Lease, and if Tenant fails to do so, Landlord at
its sole election may elect to (i) extend the Intended Commencement Date by such
number of days that Tenant shall have delayed in so delivering such corporate
resolution to Landlord or (ii) terminate this Lease.

14.2 BROKERAGE COMMISSIONS: Tenant warrants that it has not had any dealings
with any real estate broker(s), leasing agent(s), finder(s) or salesmen, other
than the Brokers (as named in Article I) with respect to

 

-29-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

the lease by it of the Leased Premises pursuant to this Lease, and that it will
indemnify, defend with competent counsel, and hold Landlord harmless from any
liability for the payment of any real estate brokerage commissions, leasing
commissions or finder’s fees claimed by any other real estate broker(s), leasing
agent(s), finder(s), or salesmen to be earned or due and payable by reason of
Tenant’s agreement or promise implied or otherwise) to pay (or to have Landlord
pay) such a commission or finder’s fee by reason of its leasing the Leased
Premises pursuant to this Lease.

14.3 ENTIRE AGREEMENT: This Lease, the Exhibits (as described in Article 1) and
the Addenda (as described in Article 1), which Exhibits and Addenda are by this
reference incorporated herein, constitute the entire agreement between the
parties, and there are no other agreements, understandings or representations
between the parties relating to the lease by Landlord of the Leased Premises to
Tenant, except as expressed herein. No subsequent changes, modifications or
additions to this Lease shall be binding upon the parties unless in writing and
signed by both Landlord and Tenant.

14.4 LANDLORD’S REPRESENTATIONS: Tenant acknowledges that neither Landlord nor
any of its agents made any representation or warranties respecting the Project
the Building or the Leased Premises, upon which Tenant relied in entering into
this Lease, which are not expressly set forth in this Lease. Tenant further
acknowledges that neither Landlord nor any of its agents made any
representations as to (i) whether the Leased Premises may be used for Tenant’s
intended use under existing Law, or (ii) the suitability of the Leased Premises
for the conduct of Tenant’s business, or (iii) the exact square footage of the
Leased Premises, and that Tenant relied solely upon its own investigations
respecting said matters. Tenant expressly waives any and all claims for damage
by reason of any state- management, representation, warranty, promise or other
agreement of Landlord or Landlord’s agent(s), if any, not contained in this
Lease or in any Addenda hereto.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
respective dates below set forth with the intent to be legally bound thereby as
of the Effective Date of this Lease first above set forth.

 

AS LANDLORD:

 

Neidig Family Trust U/D/T July 25, 1986

   

AS TENANT:

 

Virage Logic

 

A California Corporation

By:

 

/s/ William N. Neidig

   

By:

 

/s/ Christine Russell

Title:

 

William N. Neidig Trustee

   

Title:

 

CFO

By:

       

By:

 

/s/ Adam K. Kablanian

Title:

       

Title:

 

CEO

Dated:

 

10/25/06

   

Date:

 

October 16, 2006

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. This Lease must
be executed by the chairman of the board, president or vice-president, and the
secretary, assistant secretary, the chief financial officer or assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event a certified copy, of the bylaws or a certified
copy of the resolution, as the case may be, must be attached to this Lease.

 

-30-

Landlord Initial                                 

Tenant Initial                                 



--------------------------------------------------------------------------------

FIRST ADDENDUM TO LEASE

THIS FIRST ADDENDUM TO LEASE (“Addendum”) is made to that Industrial Space Lease
dated as of October 12, 2006, (the “Lease”) by and between the Neidig Family
Trust U/D/T July 25, 1986 (as “Landlord”), and Virago Logic, a California
corporation (as “Tenant”), for the lease of space located at 47100 Bayside
Parkway in Fremont California (the “Leased Premises”). The parties hereto agree
that the Lease is amended, changed and modified by the following provisions,
which are hereby added to the Lease:

Unless otherwise expressly provided herein, all terms which are given a special
definition by the Lease that are used herein are intended to be used with the
definition given to them by the Lease. The provisions of the Lease shall remain
in full force and effect except as specifically amended hereby. In the event of
any inconsistency between the Lease and this Addendum, the terms of this
Addendum shall prevail.

2.1 Demise of the Leased Premises: The terms of this section are subject to
Article 7.

2.3 Lease Commencement Date: See Lease section 2.4.

2.6 Surrender of Possession: Landlord and Tenant acknowledge that the initial
condition of the Premises included freshly painted walls, and seven year old
carpet. Any required repairs shall be performed by a contractor reasonably
acceptable to Landlord and Tenant. Tenant shall not be required to remove
improvements specifically approved to remain in the Premises by Landlord. Upon
receipt of Tenant’s written request Landlord shall inspect the space with Tenant
and advise Tenant of any required work. Landlord’s inspection shall be limited
to a review of items easily visible. Tenant shall not be required to repaint all
interior walls provided that Tenant clean all walls to Landlord’s reasonable
satisfaction and patch and paint all holes.

2.7 Early Occupancy: This section is deleted from the Lease.

3.2 Additional Rent: Additional Rent shall be billed no less frequently than
annually. Tenant shall have the right to audit Landlord’s expense billings
provided that any such audit shall be completed within nine (9) months following
the end of any year. Any overpayment by Tenant shall be repaid within ten
(10) days following reconciliation by Landlord or audit by Tenant. All billings
by Landlord shall be in writing and shall include reasonable detail.

 

October 12, 2006



--------------------------------------------------------------------------------

First Addendum To Lease

Page 2

 

4.9 Landlord’s Right to Enter: Landlord’s entry shall not materially interfere
with Tenant’s business.

4.11 Rules and Regulations: Rules and Regulations, if any, shall be reasonable
and shall be provided to Tenant in writing. Landlord shall provide Tenant with
written notice of any violations observed by Landlord and a reasonable period of
time to comply with any rules and regulations.

5.1A Tenant’s Repair Obligations: Tenant shall have the right of reasonable
approval of Landlord’s HVAC contractor.

6.1 Alterations By Tenant: Tenant may perform minor alterations with a cost not
to exceed five thousand ($5,000) per year without Landlord’s prior approval
provided that all such work shall be removed prior to the expiration of the
Lease, and Tenant shall provide written notice to Landlord and provide Landlord
with drawings identifying any such work. Tenant may install telephone and data
wiring and install and remove office cubicles at any time without notice to
Landlord.

6.3 Alterations: The “cost of money factor” shall be the Wells Fargo Bank prime
lending rate plus three (3%) percent.

7.3 Conditions To Landlord’s Consent: Landlord shall retain fifty (50%) percent
of any sublease or assignment consideration in excess of rentals to be paid by
Tenant hereunder. Tenant shall retain fifty (50%) percent. There shall be no
deduction for any costs of subleasing.

7.9 Prohibited Financial Transactions: This section is deleted.

8.1 Limitation On Landlord’s Liability and Release: The phrase “Landlord’s
active negligence” is replaced with the phrase “Landlord’s gross negligence”.

9.1 Tenant’s Insurance: Tenant shall not be required to carry earthquake or
flood insurance for item 9.1A(2), or boiler and machinery insurance so long as
Tenant conducts its business in the manner conducted prior to the date of this
Lease, and Tenant shall not be required to carry product liability insurance
9.1A(5)

11.4 Temporary Taking: In the event Landlord receives payment for any temporary
taking, Landlord shall provide the payment to Tenant after first deducting
Landlord’s costs associated therein including any lost rent or reduction in
rent.

13.11 Attorneys Fees: Landlord shall provide written notice to Tenant before
charging Tenant for legal fees.

15 Landlord’s Allowance: Section Deleted

 

October 12, 2006



--------------------------------------------------------------------------------

First Addendum To Lease

Page 3

 

16. Lease Termination: Section Deleted

17. Area To Be Occupied by Tenant: Section Deleted

18. Lease for Lakeview Boulevard Space: Section Deleted

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Addendum To
Lease with the intent to be legally bound thereby, to be effective as of the
date the second party signs this First Addendum To Lease.

 

AS LANDLORD:

Neidig Family Trust U/D/T/ 7/25/1986

   

AS TENANT:

Virage Logic

A California corporation

By:

 

/s/ William N. Neidig

   

By:

 

/s/ Christine Russell

Title:

 

William N. Neidig, Trustee

   

Title:

 

CFO

By:

       

By:

 

/s/ Adam K. Kablanian

Title:

     

Title:

 

CEO

Dated:

 

10/25/06

   

Dated:

 

October 16, 2006

 

October 12, 2006



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (“Amendment”) is made to that Industrial Space
Lease dated as of October 12, 2006, (the “Lease”) by and between the Neidig
Family Trust U/D/T July 25, 1986 (as “Landlord”), and Virage Logic, a California
corporation (as “Tenant”), for the lease of space located at 47100 Bayside
Parkway in Fremont California (the “Leased Premises”). The parties hereto agree
that the Lease is amended, changed and modified by the following provisions,
which are hereby added to the Lease:

Unless otherwise expressly provided herein, all terms which are given a special
definition by the Lease that are used herein are intended to be used with the
definition given to them by the Lease. The provisions of the Lease shall remain
in full force and effect except as specifically amended hereby. In the event of
any inconsistency between the Lease and this Amendment, the terms of this
Amendment shall prevail.

1.1 G Lease Expiration Date: The term of the Lease is extended until June 30,
2008.

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment To
Lease with the intent to be legally bound thereby, to be effective as of the
date the second party signs this First Amendment To Lease.

 

AS LANDLORD:

Neidig Family Trust U/D/T/7/25/1986

   

AS TENANT:

Virage Logic

A California corporation

By:

 

/s/ William N. Neidig

   

By:

 

/s/ Christine Russell

Title:

 

William N. Neidig, Trustee

   

Title:

 

CFO

Dated:

 

4/6/07

   

Dated:

 

October 25, 2007

 

October 25, 2007